       Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 1 of 67




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

CATHOLIC LEGAL IMMIGRATION
NETWORK, INC., 8757 Georgia Ave., Suite
850, Silver Spring, MD 20910;                    Case No. 20-cv-3812

COMMUNITY LEGAL SERVICES IN EAST
PALO ALTO, 1861 Bay Road, East Palo Alto
94303;                                           COMPLAINT

KIND, INC., d/b/a KIDS IN NEED OF
DEFENSE, 1201 L St. NW, 2nd Floor,
Washington, DC 20005; and

COALITION FOR HUMANE IMMIGRANT
RIGHTS OF LOS ANGELES, 2533 West 3rd
Street, Suite 101, Los Angeles, California
90057;

                    Plaintiffs,

      vs.

EXECUTIVE OFFICE FOR IMMIGRATION
REVIEW, 20 Massachusetts Ave. NW,
Washington, DC 20529;

JAMES MCHENRY, in his official capacity as
DIRECTOR OF THE EXECUTIVE OFFICE
FOR IMMIGRATION REVIEW; 20
Massachusetts Ave. NW, Washington, DC
20529;

U.S. DEPARTMENT OF JUSTICE, 950
Pennsylvania Ave., NW, Washington, DC
20530; and

WILLIAM P. BARR, in his official capacity as
ATTORNEY GENERAL OF THE UNITED
STATES, U.S. Department of Justice, 950
Pennsylvania Ave., NW, Washington, DC 20530

                    Defendants.




                                             1
            Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 2 of 67




                                        INTRODUCTION

       1.       Plaintiffs bring this action to prevent Defendants from imposing prohibitive fees

on individuals who are defending themselves against deportation from the United States. The

fees would be mandated by a Final Rule issued by the Executive Office for Immigration Review

(“EOIR”), a sub-agency of the Department of Justice (“DOJ”), on December 18, 2020, at 85 Fed.

Reg. 82,750 (the “Final Rule”).

       2.       The Final Rule would apply to respondents in proceedings in Immigration Courts

and before the Board of Immigration Appeals (“BIA” or “Board”), which are components of

EOIR. In this Complaint, such proceedings are referred to as “Removal Proceedings.”

       3.       The Final Rule at issue here was not created in isolation. It is one product of a

flurry of interrelated but staggered rulemakings that Defendants held this year to curtail access to

critical procedural and substantive protections from deportation. For Removal Proceedings,

Defendants here and elsewhere gave short shrift to fundamental fairness and the importance of

an accurate outcome—particularly where the respondents are indigent.

       4.       The Final Rule would require respondents in Removal Proceedings to pay

significantly higher fees for applications, motions, and appeals in Immigration Courts and before

the BIA. Those elevated fees would place long-established statutory protections, procedural

safeguards, and even access to federal court review, out of reach of indigent United States

residents, including longtime residents with spouses and children who are U.S. citizens, and

individuals and families who have fled persecution and torture to seek asylum in this country.

The Final Rule would thus deprive them of access to procedures for full and fair and

constitutionally compliant adjudication of the government’s case against them. Unless the fees

are enjoined, tens of thousands of low-income individuals facing deportation from the United

States will be expelled from their homes and separated from their families without a meaningful

hearing. Many may be removed to countries where they face certain persecution and even




                                                  2
               Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 3 of 67




torture—not because their claims failed after an adjudication on the merits, but because they

could not pay the toll for access to this country’s immigration court system.

          5.       The Final Rule would increase almost eight-fold the fees to seek reopening or

reconsideration before the BIA and to appeal an Immigration Court decision; a respondent would

need to work more than 130 hours at minimum wage to afford the proposed $975 fee. It would

increase six-fold the charge to appeal a decision of a Department of Homeland Security (“DHS”)

officer. It would more than triple the fees to seek cancellation of removal or suspension of

deportation. And it would impose an entirely new fee for those seeking asylum in the United

States.

                                       SUMMARY OF CLAIMS

          6.       In promulgating the Final Rule, Defendants violated requirements of the

Administrative Procedure Act (“APA”), which bars rules that are arbitrary or capricious, an

abuse of discretion, or contrary to law, and which provides multiple procedural safeguards, such

as requiring meaningful notice and opportunity for the public to comment on proposed rules.

          7.       First, the Final Rule is arbitrary and capricious, and violates the requirement that

agencies engage in reasoned decision-making. The Final Rule provides no reasoned explanation

for Defendants’ abrupt departure from decades-long agency policy with regard to fees in

Removal Proceedings, for the fees themselves, or for the Rule’s impact. To the contrary, the

record shows that Defendants failed to give adequate consideration or weight to the burden the

fees would impose on individuals in immigration proceedings and on organizations providing

representation or advice to such individuals. For example:

                      a. Defendants did not examine whether the increased fees would foreclose

                          eligible individuals from seeking asylum, cancellation of removal, or

                          suspension of deportation, or filing motions or appeals.

                      b. Defendants’ position that the possibility of “fee waivers” mitigates any

                          burden imposed by the fee increases is without support, because it ignores

                                                     3
            Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 4 of 67




                       that fee waivers are not available at all for asylum applicants; that

                       Immigration Court fee waivers are entirely discretionary; that the time to

                       file an application, motion, or appeal is not tolled if the fee waiver is

                       denied; and that preparing and filing fee waiver applications may prove

                       insurmountable hurdles (in cost and complexity) for indigent individuals.

The Final Rule thus fails under the APA because it is arbitrary, capricious, an abuse of

discretion, without reasoned basis, and contrary to law.

       8.       Second, Defendants violated APA procedure in the rulemaking process.

Defendants published their Notice of Proposed Rulemaking (“NPRM”) on February 28, 2020,

just as the COVID-19 pandemic began to sweep across the United States, yet they gave the

public just 30 days to submit comments. That period was just half of the 60 days generally

regarded as the reasonable minimum period for public comment on a proposed rule and would be

onerous even in ordinary times. With a global pandemic necessarily consuming the resources of

the public, including organizations and individuals who advocate on behalf of those facing

deportation, the abbreviated comment period denied the public a meaningful opportunity to

submit comments. Despite requests from scores of stakeholders to extend or freeze the comment

period, Defendants, without explanation, adhered to the 30-day comment period, precluding

many organizations from providing the robust analysis and comments that they would otherwise

have provided, and denying others the time needed to develop and submit any comments at all.

       9.       Third, a welter of other APA violations infected the rulemaking process,

misleading the public and otherwise constraining its ability to provide fulsome comments.

                   a. The NPRM included false statements, such as that no new fees were

                       proposed. That is false. The Final Rule creates an entirely new non-

                       waivable $50-fee just to apply for asylum in Immigration Court

                       proceedings.




                                                  4
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 5 of 67




                  b. Defendants’ stated justification for the Final Rule relied heavily on the

                      results of a “comprehensive study” on fees that EOIR had purportedly

                      conducted, yet Defendants withheld from the commenting public the fee

                      study’s methodology and the data it generated that were used to calculate

                      the proposed fees.

                  c. Defendants did not disclose information about how the fees would be

                      used, further hampering the public’s ability to analyze and provide robust

                      comment on the rules.

                  d. Defendants also concealed from the public the full impact of the proposed

                      rule: after the comment period closed, they published five additional

                      Notices of Proposed Rulemaking to implement a raft of procedural

                      changes to Immigration Court and BIA proceedings. Those changes

                      would render the terms of the Final Rule even more onerous and less

                      rational, but their publication after the NPRM’s comment period closed

                      prevented the public from making comments directed to the full impact of

                      the Final Rule’s operation.

       10.     Fourth, despite the direct impact that the Final Rule would have on small entities

that provide guidance or legal services for respondents in the proceedings subjected to the

increased or new fees, Defendants failed to consider the impact of the Proposed Fee Rule in the

manner required by the Regulatory Flexibility Act (“RFA”). Rules enacted in violation of the

RFA may be set aside under the RFA, or under the APA.

       11.     Fifth, because the Final Rule leaves persons in the United States subject to

deportation without access to procedural protections, particularly those persons who are unable

to pay the increased fees, the Final Rule violates the Due Process and Equal Protection Clauses

of the Fifth Amendment to the United States Constitution.




                                                5
          Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 6 of 67




       12.     Plaintiffs in this action provide legal services for, or have as members, individuals

whom the U.S. government is seeking to deport through Removal Proceedings before EOIR.

Plaintiffs also support, and have as members, others who provide such services. The Final Rule

will devastate Plaintiffs—expanding the amount of time and cost required for each respondent’s

case, leaving less funding for removal defense, and resulting in diminished capacity to take on

new cases. The Final Rule will hamper the ability of Plaintiffs to place clients’ and members’

cases with pro bono counsel. It will leave the ultimate beneficiaries of Plaintiffs’ work—

including asylum seekers and other indigent individuals and families at risk—without counsel in

adversarial proceedings that threaten their life, liberty, and families. For Plaintiffs’ clients,

members, and countless others, the Final Rule will force choices such as between food or rent

and defense against removal, and will lead to deportations that should not happen.

       13.     For the foregoing reasons, and as detailed below, Plaintiffs seek vacatur of the

Final Rule, and preliminary relief pending final judgment.

                                              PARTIES

I.     Plaintiff Catholic Legal Immigration Network, Inc. (CLINIC)

       14.     Plaintiff Catholic Legal Immigration Network, Inc. (“CLINIC”) is a not-for-profit

organization incorporated in Washington, DC, and headquartered in Silver Spring, MD.

       15.     Pursuant to its mission, CLINIC coordinates and provides technical support and

services to a network of approximately 400 dedicated affiliate organizations, spread out across

48 states and the District of Columbia. CLINIC also provides legal representation directly and in

partnership with bro bono attorneys to vulnerable adults, children, and families in proceedings in

Immigration Courts and before the BIA, including Removal Proceedings, and including in

connection with the applications, motions, and appeals that are subject to the Final Rule, and it

partners with pro bono counsel to provide such representation.

       16.     Among other services, CLINIC provides its affiliates with trainings, expert

technical support, and other resources as needed. These include providing the trainings,

                                                   6
          Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 7 of 67




technical support, and expertise related to the applications, motions, and appeals subject to the

Final Rule.

        17.     The affiliates pay membership fees to CLINIC to receive these services, which

are directed at better equipping the affiliates to perform their client-based services.

        18.     CLINIC operates a “Defending Vulnerable Populations Program” that seeks to

increase the number of fully accredited representatives and attorneys who are qualified to

represent immigrants in Removal Proceedings and other Immigration Court proceedings.

Through the Defending Vulnerable Populations Program, CLINIC conducts court skills training

for affiliate staff, pro bono attorneys, and other attorneys working for not-for-profit

organizations, and develops practice advisory materials on removal defense, asylum appeals, and

other topics to assist affiliate staff.

        19.     CLINIC’s Defending Vulnerable Populations Program also operates a “Motion to

Reopen Project” that assists immigrants with reopening their Removal Proceedings and with

pursuing protection, such as asylum, for themselves and their children.

        20.     CLINIC’s Defending Vulnerable Populations Program also operates a “BIA Pro

Bono Project” that identifies detained individuals who have received a removal order but have

appealable issues. CLINIC places some of the individuals with pro bono counsel who receive

training and mentorship from CLINIC. CLINIC also represents some of the individuals directly

in their appeals.

        21.     CLINIC’s affiliate organizations provide services to approximately 500,000

immigrants each year. These services include advising, counseling, providing resources, and

representing individuals in Immigration Courts throughout the country and before the BIA,

including with respect to the applications, motions, and appeals that are the subject of the Final

Rule.

        22.     In addition to providing benefits to the affiliates, many of CLINIC’s programs

also advance CLINIC’s overall mission of providing services and benefits to immigrants.

                                                  7
           Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 8 of 67




CLINIC’s support of its affiliate programs and its direct representation work and support of pro

bono attorneys and projects are undertaken in service of CLINIC’s broader purpose of promoting

the dignity, and protecting the rights, of immigrants.

          23.   CLINIC is a “small entity” under the RFA because its revenues for 2019 were just

over $10 million.

II.       Plaintiff Community Legal Services in East Palo Alto (CLSEPA)

          24.   Plaintiff Community Legal Services in East Palo Alto (“CLSEPA”) is a not-for-

profit legal services provider.

          25.   CLSEPA is incorporated in California and has its headquarters in East Palo Alto,

CA.

          26.   CLSEPA’s mission is to provide legal services that are transformative in nature,

enabling diverse communities in and around East Palo Alto to achieve a secure and thriving

future.

          27.   CLSEPA’s staff includes attorneys, paralegals, and social workers.

          28.   Pursuant to its mission, CLSEPA’s staff provides direct legal services to

individuals in its target communities, including legal advice and representation to hundreds of

individuals in Removal Proceedings, or who may be subject to Removal Proceedings, in

Immigration Court and before the BIA, including with respect to the types of applications,

motions, and appeals that are the subject of the Final Rule.

          29.   In furtherance of its mission, CLSEPA also operates a pro bono program, through

which CLSEPA places individuals with pro bono attorneys to represent them in Immigration

Court and before the BIA. CLSEPA provides the pro bono attorneys with whom it places

individuals continued training and technical support, including with respect to the applications,

motions, and appeals that are the subject of the Final Rule.

          30.   Pursuant to its mission, CLSEPA also trains and supports community members in

matters of immigration, and trains and supports attorneys at other not-for-profit organizations to

                                                 8
           Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 9 of 67




represent individuals in Immigration Court and before the BIA, including with respect to the

types of applications, motions, and appeals that are the subject of the Final Rule.

III.   Plaintiff KIND, Inc., D/B/A Kids in Need of Defense (KIND)

       31.     Plaintiff KIND, Inc., d/b/a Kids in Need of Defense (“KIND”), is a not-for-profit

organization incorporated in Washington, DC.

       32.     KIND’s headquarters are located in Washington, DC, and KIND has field

operations in Atlanta, GA, Baltimore, MD, Boston, MA, Houston, TX, Los Angeles, CA,

Newark, NJ, New York, NY, San Francisco and Fresno, CA, Seattle, WA, and Washington, DC,

and Northern Virginia.

       33.     Pursuant to its mission, KIND advocates throughout the United States for the

rights of unaccompanied migrant and refugee children in this country.

       34.     KIND provides free legal representation for unaccompanied migrant children

through its field offices across the country, directly and through partnerships with pro bono

counsel.

       35.     Pursuant to its mission, KIND also provides programs that educate

unaccompanied minors about their rights.

       36.     Pursuant to its mission, KIND also provides mental health and social services for

its clients, advocates for new law and policy in the United States and in countries where child

refugees originate, and educates policymakers and the broader public about issues impacting

refugee and migrant children.

       37.     Pursuant to its mission, KIND has represented, or referred to pro bono attorneys

for representation, many children in proceedings in Immigration Court and before the BIA,

including representations that have involved the types of applications, motions, and appeals that

are the subject of the Final Rule.

       38.     For cases that KIND refers to pro bono attorneys, KIND provides the assigned pro

bono attorneys with continuing technical guidance and training, including as to the types of

                                                 9
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 10 of 67




applications, motions, and appeals that are the subject of the Final Rule. KIND provides similar

training to its own in-house attorneys.

       39.     Pursuant to its mission, KIND has provided numerous training programs on how

to represent children who are alone in immigration proceedings, including in Removal

Proceedings. More than 50,000 slots have been filled for these programs.

IV.    Plaintiff Coalition for Humane Immigrant Rights of Los Angeles (CHIRLA)

       40.     Plaintiff Coalition for Humane Immigrant Rights (“CHIRLA”) is a not-for-profit

membership-based organization.

       41.     CHIRLA is incorporated in California and has its headquarters in Los Angeles.

CHIRLA has additional offices in California and also has an office in Washington, DC.

       42.     CHIRLA’s mission is to ensure that immigrant communities are fully integrated

into society with full rights and access to resources. For more than 30 years, CHIRLA has

worked to empower immigrants to advocate for and secure policies that promote freedom of

movement, full human rights, and the vigorous civic action that strengthens democracy.

       43.     In furtherance of its mission, CHIRLA carries out a range of programs, services,

and activities, including grassroots organizing and advocacy with and on behalf of its members

and a legal services program that provides representation to clients, which includes members of

CHIRLA and others in proceedings before EOIR and USCIS.

       44.     CHIRLA has approximately 13,000 dues-paying and active members.

       45.     The majority of CHIRLA’s members are low-income immigrants in mixed status

families, in which one or more members are undocumented.

       46.     Some of CHIRLA’s members became legal service clients after joining CHIRLA

as members, while other CHIRLA members joined as members after being clients of CHIRLA.

V.     Defendant Executive Office For Immigration Review (EOIR)

       47.     Defendant Executive Office for Immigration Review (“EOIR”) is an Agency of

the Executive Branch of the United States government.

                                               10
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 11 of 67




       48.       EOIR is a component agency of the U.S. Department of Justice.

       49.       EOIR includes the Office of the Chief Immigration Judge (“OCIJ”), which

establishes operating policies and oversees policy implementation for approximately 460

immigration judges located in more than 60 Immigration Courts and two adjudications centers

located across the country.

       50.       EOIR also includes the Board of Immigration Appeals (“BIA,” or the “Board”).

The BIA is the highest administrative body for interpreting and applying immigration laws.

       51.       The BIA is located at EOIR headquarters in Falls Church, Virginia, and has

nationwide jurisdiction to hear appeals from decisions rendered by Immigration Judges and by

district directors of DHS in a range of proceedings between the government of the United States

and a citizen, non-citizen, or business.

VI.    Defendant James McHenry

       52.       Defendant James McHenry (“McHenry”) is the Director of the EOIR.

       53.       McHenry’s responsibilities include overseeing Immigration Court proceedings,

appellate reviews, and administrative hearings, as well as supervising Immigration Judges and

members of the BIA.

       54.       McHenry is sued in his official capacity.

       55.       McHenry authorized the promulgation of the Final Rule at issue here.

VII.   Defendant U.S. Department of Justice (DOJ)

       56.       Defendant U.S. Department of Justice (“DOJ”) is an executive Department of the

United States.

       57.       EOIR is an office within DOJ, and EOIR’s director reports directly to the Deputy

Attorney General and ultimately to the Attorney General.

VIII. Defendant William P. Barr

       58.       Defendant William P. Barr (“Barr”) is the Attorney General of the United States.




                                                 11
          Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 12 of 67




        59.      As Attorney General of the United States, Barr is the head of the DOJ and its

component agencies, including the EOIR.

        60.      Barr is sued here in his official capacity.

                                   JURISDICTION AND VENUE

        61.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

the claims in this case arise under the laws of the United States, including but not limited to the

immigration laws and the Administrative Procedure Act, 5 U.S.C. § 702.

        62.      The promulgation of the Final Rule setting forth the EOIR Fee Schedule on

December 18, 2020, is a “final agency action” and therefore subject to judicial review by this

Court. 5 U.S.C. §§ 704, 706.

        63.      Venue is proper under 28 U.S.C. § 1391(e) because Defendants are agencies and

officers of the United States, the action does not involve real property, and at least one Plaintiff

resides in this district.

                                           THE FEE RULE

I.      Introduction: The System of Immigration Courts

        64.      Immigration proceedings in Immigration Courts and before the BIA determine

whether respondent individuals and families in such proceedings may remain in the United

States or whether they will instead be “removed” (i.e., deported).

        65.      Removal Proceedings are initiated by the United States government and

prosecuted by the United States government.

        66.      Respondents in Removal Proceedings have the right to representation at their own

expense. Unaccompanied immigrant children are provided government-appointed counsel while

in government custody. Other individuals who are unable to afford counsel must seek out and

obtain assistance from not-for-profit legal services providers or pro bono counsel, or they must

proceed pro se.




                                                   12
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 13 of 67




       67.     Respondents in Removal Proceedings are entitled to due process under the

Constitution and as provided by statute and regulations. See, e.g., 8 U.S.C. § 1229a; Bridges v.

Wixon, 326 U.S. 135, 154 (1945) (“[Because removal] visits a great hardship on the individual

and deprives him of the right to stay and live and work in this land of freedom[,] . . . meticulous

care must be exercised lest the procedure by which [an alien] is deprived of that liberty not meet

the essential standards of fairness.”).

       68.     Respondents in Removal Proceedings have a right to defend themselves against

removal, which may include seeking protection or relief from removal by, for example, applying

for asylum or other forms of relief. See 8 U.S.C. § 1229a(c)(4). Certain long-time legal

permanent residents and others may seek cancellation of removal, see 8 U.S.C. § 1229b, which

allows individuals to remain in the United States with lawful immigration status. Individuals

fearing persecution or torture in the country or countries to which they would otherwise be

returned may apply for asylum, withholding of removal, and/or protection under the Convention

Against Torture.

       69.     If the judge presiding over an Immigration Court proceeding (viz., an Immigration

Judge) finds that a respondent in Removal Proceedings is removable, and the Immigration Judge

does not grant asylum or some other protection or relief and instead enters an order of removal,

the individual has the right to appeal that order to the BIA. See 8 U.S.C. § 1229a(c)(5). The

government, too, may appeal the decision of an Immigration Judge.

       70.     Such appeals must be filed within 30 days of the Immigration Judge’s decision.

8 C.F.R. § 1003.38(b).

       71.     An individual may also appeal certain decisions of DHS officials to the BIA.

Such appealable decisions may include a denial of a family-based visa (I-130) petition. This

type of appeal also must be filed within 30 days of the decision.

       72.     If the BIA affirms a removal order, the individual may seek judicial review

through a petition for review by a United States Court of Appeals. See 8 U.S.C. §§ 1252(a)(1);

                                                 13
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 14 of 67




1252(a)(5); 1252(d)(1). Appeal to the BIA is a remedy that must be exhausted as a condition

precedent to seeking federal court review. 8 U.S.C. § 1252(d)(1).

       73.     An individual who claims that an Immigration Judge or the BIA made an error of

law or fact in issuing a removal order has a statutory right to file a motion to reconsider that

removal order within 30 days of its entry. See 8 U.S.C. § 1229a(c)(6).

       74.     An individual who claims that there are new facts that warrant reopening

Removal Proceedings that previously resulted in a removal order has a statutory right to move to

reopen such proceedings. With some exceptions, such motions must be brought within 90 days

of a removal order. See 8 U.S.C. § 1229a(c)(7); see also Dada v. Mukasey, 554 U.S. 1, 18

(2008) (describing the “important safeguard” of a motion to reopen, the purpose of which “is to

ensure a proper and lawful disposition” in Removal Proceedings).

       75.     The procedural rights set forth in paragraphs 66–74 supra, and codified by statute,

serve to ensure that individuals facing “the loss of all that makes life worth living,” Bridges, 326

U.S. at 147, receive due process and have meaningful access to judicial review.

       76.     The availability of federal court review of BIA decisions is critical to due process

and to development of the law.

       77.     Over the years the Courts of Appeals have remanded thousands of cases to the

BIA. EOIR, Adjudication Statistics – Circuit Court Remands Filed,

https://tinyurl.com/y8z55tbc.

       78.     Because legal expertise is valuable for navigating the complex statutes and

regulations underlying Removal Proceedings, and because so many respondents in Removal

Proceedings are indigent, many respondents seek and obtain assistance from not-for-profit legal

services providers and pro bono attorneys.

       79.      Respondents represented by counsel in Removal Proceedings have greater

success defending against removal than do respondents without legal representation.




                                                 14
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 15 of 67




       80.     Nevertheless, large numbers of respondents appear without counsel in

Immigration Court and BIA proceedings. See, e.g., Ingrid Eagly & Steven Shafe, American

Immigration Council, Access to Counsel in Immigration Court (Sept. 28, 2016),

https://tinyurl.com/ya3geod8; TRAC, Representation Makes Fourteen-Fold Difference in

Outcome: Immigration Court “Women with Children” Cases (July 15, 2015),

https://trac.syr.edu/immigration/reports/396/.

II.    EOIR Filing Fees

       A. INS (formerly of DOJ), USCIS (of DHS), and EOIR (of DOJ).

       81.     Before 2002, the former Immigration and Naturalization Service (“INS”), then a

sub-agency of the DOJ, was responsible for both immigration enforcement and the adjudication

of applications for immigration benefits and naturalization.

       82.     In 1983, EOIR was formed as a sub-agency of DOJ, as part of a reorganization

that combined the BIA with the Immigration Judge functions previously performed by the INS.

EOIR remains part of DOJ to this day.

       83.     The Homeland Security Act of 2002 created the executive department of the

Department of Homeland Security (DHS), dissolved the INS, and allocated immigration

functions formerly performed by INS to DHS and its component agencies. See Homeland

Security Act of 2002 (“HSA”), Pub. L. No. 107-296, 116 Stat. 2135 (Nov. 25, 2002) (codified at

6 U.S.C. §§ 251, 255).

       84.     The HSA created an agency within DHS that focused on adjudication of

immigration benefits and naturalization. That sub-agency is now known as U.S. Citizenship and

Immigration Services (“USCIS”). HSA § 451, 116 Stat. at 2195 (codified at 6 U.S.C. § 255).

       85.     USCIS’s duties include the adjudication of visa and naturalization petitions,

affirmative asylum applications, refugee applications, and “all other adjudications” previously

performed by the INS. HSA § 451(b)(1)-(5), 116 Stat. at 2195-2196.



                                                 15
          Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 16 of 67




         86.   The Homeland Security Act maintained EOIR as part of the DOJ. HSA § 1102,

116 Stat. at 2273-2274 (codified at 6 U.S.C. § 521); see also 8 U.S.C. § 1103(g)(1) (Attorney

General authority over EOIR).

         B. The 1986 Fee Rule.

         87.   In 1986, EOIR promulgated a rule (the “1986 Fee Rule”) raising the cost for filing

appeals from removal decisions (of non-bond decisions), motions to reopen Removal

Proceedings, and motions to reconsider removal decisions from $50 to $110, and raising other

immigration-related fees by smaller amounts. For example, the fee for an application for

suspension of deportation was increased $25, from $75 to $100. 51 Fed. Reg. 39,994 (Nov. 4,

1986).

         88.   In proposing the 1986 Fee Rule, EOIR stated the “[c]harges [we]re to be fair and

equitable, taking into consideration direct and indirect cost to the Government, value to the

recipient, public policy or interest served, and other pertinent facts.” 51 Fed. Reg. 2895 (Jan. 22,

1986).

         89.   To account for the risk that the increased fee for suspension of deportation

applications could be burdensome for families applying in the same proceeding, the 1986 Fee

Rule provided that one fee could cover two or more individuals in the same proceeding. Id.

         90.   The 1986 Fee Rule set “several fees for administrative appeals processes . . . at

less than full recovery recognizing longstanding public policy and the interest served by these

processes.” 51 Fed. Reg. at 39,993.

         91.   Since 1986, the maximum assessed fee for an application filed with the

Immigration Court has not exceeded $100; there has never been a fee for an asylum application;

the fee to appeal has not exceeded $110; and the fee to file a motion to reopen or to reconsider

has not exceeded $110 (in some instances, there was no fee), as shown in the following table:




                                                16
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 17 of 67




         Type of Application, Motion, or Notice of Appeal            Filing Fee (1986-
                                                                     2020)
                   Before an Immigration Judge
         EOIR-40 Application for Suspension of Deportation           $100
         (EOIR-40)

         EOIR-42A Application for Cancellation of Removal for        $100
         Certain Permanent Residents (EOIR-42A)

         EOIR-42B Application for Cancellation of Removal and $100
         Adjustment of Status for Certain Nonpermanent
         Residents (EOIR-42B)

         Application for Asylum and For Withholding of               No Fee
         Removal (I-589)
                                                                     $110
         Motion to Reconsider
         Motion to Reopen                                            $110
         Notice of Appeal from a Decision of an Immigration          $110
         Judge (EOIR-26)
                Before the Board of Immigration Appeals
         Notice of Appeal to the Board of Immigration Appeals        $110
         from a Decision of a DHS Officer (EOIR-29)
         Motion to Reopen                                            $110
         Motion to Reconsider                                        $110


       92.     In 1997, EOIR updated the fee schedule to account for the new Form EOIR-42,

Application for Cancellation of Removal, setting the cancellation of removal fee at $100. 62

Fed. Reg. 10,312, 10,336 (Mar. 6, 1997) (interim rule). The new fee schedule did not raise any

of the fees set in the 1986 schedule.

       93.      The fee increases that would be imposed by the Final Rule are the first fee

increases for applications, motions, and appeals subject to the Final Rule since 1986.

       C. EOIR Operations Are Funded By Congressional Appropriation.

       94.     For decades, Immigration Court and BIA operations have been funded almost

entirely by congressional appropriation.

       95.     The Final Rule states that the DOJ, including EOIR, is funded by congressional

appropriations. 85 Fed. Reg. 82,750, 82,754.

                                                17
             Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 18 of 67




        96.       In Fiscal Year 2020, EOIR received nearly $673 million in congressional

appropriations. Pub. L. 116-93, 133 Stat. 2317, 2396 (Dec. 20, 2019).

        97.       For Fiscal Year 2021, Congress has appropriated $734 million to EOIR, a nine

percent increase from Fiscal Year 2020. Consolidated Appropriations Act, Senate Amendment

to H.R. 33 (Dec. 21, 2021).

        98.       The Final Rule does not state that EOIR had a budgetary shortfall.

        99.       The Final Rule does not state that DOJ needs the fees collected by EOIR to meet

its costs.

        100.      By enacting the Final Rule, EOIR fundamentally shifted from a congressional

appropriation model of funding, to a model in which the so-called “beneficiary” pays. In this

case, however, the “beneficiary” is a respondent in Removal Proceedings commenced by the

United States government.

        101.      The June 2020 report of the DOJ Office of the Inspector General critiqued the

current EOIR leadership’s “lack of knowledge” of the EOIR budget.

https://tinyurl.com/ybgpty33.

III.    Fee Waivers in Removal Proceedings

        102.      Many respondents in Removal Proceedings have not been able to afford the

 existing fees.

        103.      Many more respondents in such proceedings will not be able to afford to pay the

 fees set by the Final Rule.

        104.      Respondents in Removal Proceedings may apply for a discretionary fee waiver.

 See 8 C.F.R. §§ 1003.8(a)(3), 1003.24(d), 1103.7(c); EOIR, Immigration Court Practice

 Manual, supra, at 53 (last updated July 2, 2020), https://tinyurl.com/y9flwne6; EOIR, BIA

 Practice Manual at 4445 (last updated Oct. 5, 2020), https://tinyurl.com/y9bu6p8v.

        105.      Applicants for a fee waiver generally submit Form EOIR–26a to Immigration

Courts or the BIA. That form asks for detailed information about income, assets, and expenses.

                                                  18
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 19 of 67




The applicant must sign under penalty of perjury, but the form provides no accompanying

instructions. Some Immigration Judges require that significant documentation be submitted with

Form EOIR–26a.

       106.    The form requires that any attorney or other legal representative for the

respondent attest that he or she “reviewed the details provided herein and [is] satisfied that this

fee waiver request is made in good faith.”

       107.    A decision by the Immigration Court or by the BIA to grant or deny a fee waiver

request is entirely discretionary. See 8 C.F.R. §§ 1003.8(a)(3), 1003.24(d); see also Immigration

Court Manual, supra, at 55; EOIR, BIA Practice Manual at 45 (last updated Oct. 5, 2020),

https://tinyurl.com/y9bu6p8v (“When an appeal or motion normally requires a filing fee, the

Board has the discretion to waive that fee upon a showing of economic hardship or incapacity.”);

85 Fed. Reg. at 82,759 (“fee waivers are discretionary by nature”).

       108.    There is no requirement that a decision by the Immigration Court or by the BIA to

grant or deny a fee waiver be committed to writing. See https://tinyurl.com/y99d3xj3 (“the

regulations do not require a written ruling on a fee waiver request”).

       109.    There are no publicly available guidelines or standards as to what a showing of

economic hardship or incapacity entails. See Id. (“EOIR has no policy directing the automatic

grant or denial of a fee waiver request. IJs and AIJs retain independent judgment and discretion

in assessing fee waiver requests. 8 C.F.R. §§ 1003.1(d)(1)(ii), 1003.10(b).”).

       110.    By regulation, no fee waiver is available for a DHS fee that that agency identifies

as non-waivable. 8 C.F.R. § 1103.7(c).

       111.    If an application, motion, or appeal made in Immigration Court or the BIA is filed

with a fee waiver application, but without payment of the fee whose waiver is sought, and the fee

waiver application is denied, EOIR regards the underlying application, appeal, or motion as not

properly filed. See 8 C.F.R. §§ 1003.8(a)(3), 1003.24(d), 1103.7(c); EOIR; Fee Review, 85 Fed.

Reg. at 11,874 n.21 (stating that if a waiver request is not granted, “the filing will not be deemed

                                                 19
           Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 20 of 67




properly filed”); Immigration Court Practice Manual, supra, at 55 (“If a filing is submitted

without a required fee and the request for a fee waiver is denied, the filing will be deemed

defectively filed and may be rejected or excluded from evidence.”).

          112.   The time for filing the application, motion, or appeal is not tolled if a fee waiver is

denied.

          113.   If a fee waiver request is denied after the filing deadline has passed for the

application, motion, or appeal for which the fee waiver request was made, the respondent often

must file a motion seeking acceptance of the now-untimely application, motion, or appeal, and

has no guarantee that the motion will be granted.

          114.   Concerns about seeking fee waivers also arise in cases involving the cancellation

of removal for non-permanent residents, which requires a positive exercise of discretion. Some

Immigration Judges may regard the need for a fee waiver as a factor weighing against

cancellation.

          115.   Defendants have not systematically tracked data pertaining to respondents’ fee

waiver requests, or data pertaining to the adjudication of fee waiver requests.

          116.   For example, Defendants do not maintain statistics regarding the rate at which fee

waiver applications for proceedings in Immigration Court or before the BIA are requested and

either granted or denied. Similarly, Defendants do not track the impact of fee waiver denials on

respondents.

          117.   The Immigration Court and the BIA have denied fee waiver applications for the

applications, motions, and appeals that would be subject to the Final Rule. The denials have

been decided under varying and inconsistent standards for a variety of reasons, including because

fee waivers are discretionary and there is no clear standard governing such applications.

          118.   Immigration Courts and the BIA have denied applications for fee waivers for the

applications, motions, and appeals subject to the Final Rule without explaining the reason for

such denial.

                                                   20
        Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 21 of 67




IV.    The Rulemaking Process for the Final Rule

       A. Notice of Proposed Rulemaking Was Issued.

       119.    On February 28, 2020, defendants DOJ and EOIR issued a Notice of Proposed

Rule Making (NPRM) that proposed to increase fees associated with certain applications,

motions, and appeals in Immigration Court and before the BIA (the “Proposed Fee Rule”).

       120.    The NPRM proposed increases for the fees assessed in “eight distinct types of

filings.” Executive Office for Immigration Review; Fee Review, EOIR Docket No. 18–0101;

A.G. Order No. 4641–2020; RIN 1125–AA90, 85 Fed. Reg. 11,866 (Feb. 28, 2020).

       121.    The eight distinct types of filings for which the NPRM proposed fee increases

included applications for three types of relief in proceedings before an Immigration Judge

(together, “Applications”).

                  a. One such Application fee increase would apply to applications for

                      suspension of deportation, for which the fee would increase from $100 to

                      $305. See Form EOIR–40.

                  b. A second Application fee increase would apply to applications for

                      cancellation of removal for certain permanent residents, for which the fee

                      would increase from $100 to $305. See Form EOIR–42A.

                  c. The third Application fee increase would apply to applications for

                      cancellation of removal and adjustment of status for certain nonpermanent

                      residents, for which the fee would increase from $100 to $360. See

                      Form 42–B

       122.    The eight distinct types of filings for which the NPRM proposed fee increases

included two types of motions that could be filed in proceedings before either an Immigration

Judge or the BIA, motions to reopen proceedings and motions to reconsider (together,

“Motions”).




                                               21
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 22 of 67




                   a. The applicable fees for Motions made before the Final Rule was $110,

                       except that there was no charge for a motion to reopen based exclusively

                       on a claim for asylum or for a motion to reconsider based on an underlying

                       claim for asylum and no charge to file a motion to rescind and reopen

                       based on lack of notice.

                   b. The NPRM proposed increasing the fee for filing Motions to $145 when

                       made to the Office of the Chief Immigration Judge (i.e., the Immigration

                       Courts), and proposed increasing the fee for filing Motions to $895 when

                       made before the BIA. See MTR BIA.

       123.    The eight distinct types of filings for which the NPRM proposed fee increases

included three types of Notices of Appeal to the BIA (together, “Appeals”).

                   a. One such Appeal fee increase would raise the fee for filing a Notice of

                       Appeal from a decision of an adjudicating official in a practitioner

                       disciplinary case from $110 to $675. See EOIR–45.

                   b. A second Appeal fee increase would raise the fee for filing a Notice of

                       Appeal to the BIA from a decision of a DHS officer from $110 to $705.

                       See EOIR–29.

                   c. The third Appeal fee increase would raise the fee for filing a Notice of

                       Appeal to the BIA from a decision of an Immigration Judge from $110 to

                       $975. See EOIR–26.

       124.    In addition to the eight distinct types of filings for which the NPRM proposed fee

increases, the NPRM also proposed to adopt a $50 fee for filing an application for asylum in

Immigration Court, based on a proposal by DHS and USCIS to require such a fee for an

application filed with USCIS; there was no fee for such applications prior to the Final Rule.

       125.    All of the proposed fee increases significantly exceed the increase that could be

attributed to the rate of inflation since the 1986 Fee Rule or the 1997 Fee Rule.

                                                  22
        Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 23 of 67




       B. The Comment Period for the Proposed Fee Rule Was Limited to 30 Days.

       126.    On or about February 28, 2020, the date that the NPRM was published, concerns

about COVID-19 were becoming widespread in the United States.

       127.    The NPRM indicated that the comment period on the Proposed Fee Rule would

be limited to 30 days.

       128.    The NPRM offered no explanation or justification for limiting the comment

period to 30 days.

       129.    Executive Orders reflect that a 60-day period is generally understood to be the

minimum amount of time that allows for a meaningful opportunity to comment. See, e.g.,

Executive Order 13563 (Jan. 18, 2011); Executive Order 12866 (Sept. 30, 1993).

       130.    On March 6, 2020, one week after the NPRM, ninety-one (91) organizations,

including Plaintiffs CLINIC, CLSEPA, KIND, and CHIRLA submitted a written request to

EOIR to increase the comment period to sixty days (the “March 6, 2020 Request”).

       131.    Defendants did not respond to the March 6, 2020 Request.

       C. The Comment Period for the Proposed Fee Rule Was Particularly Inadequate
          Given the Onset of the Global COVID-19 Pandemic, Yet Requests to Extend the
          Comment Period Were Denied.

       132.    On March 11, 2020, the World Health Organization declared COVID-19 to be a

global pandemic.

       133.    On March 13, 2020, the President declared a national emergency based on the

COVID-19 pandemic. See White House, Remarks by President Trump, Vice President Pence,

and Members of the Coronavirus Task Force in Press Conference (Mar. 13, 2020),

https://tinyurl.com/wdlj4ra.

       134.    Over the course of the 30-day comment period for the Proposed Fee Rule, forty

(40) states issued “shelter in place” orders, covering more than 310 million Americans.

       135.    While the public reeled from impact of the pandemic, organizations (such as

Plaintiff CLINIC’s affiliates, Plaintiff CLSEPA, and Plaintiff CHIRLA) that represent

                                               23
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 24 of 67




individuals in Removal Proceedings, and organizations (such as Plaintiff CLINIC, Plaintiff

CLSEPA, and Plaintiff KIND) that provide advice and services to such individuals, or that

provide support and other services to the organizations and attorneys that represented such

individuals, scrambled to continue to provide such representation, advice, support, and services.

       136.    Those efforts were made more challenging because those organizations’ offices

either closed or were forced to limit public access, the staff members working for such

organizations lost childcare as schools and day care centers closed, and such organizations and

their staff had to adapt to providing services online and by telephone.

       137.    Many Immigration Court cases and matters before the BIA had March filing

deadlines that needed to be met, and many organizations that provide a full range of legal

services to immigrants, including proceedings before USCIS, had to meet March filing deadlines

in those other proceedings as well.

       138.    Detained immigrants were disproportionately impacted by the COVID-19

pandemic, requiring more services from the organizations that serve them, including CHIRLA

and KIND.

       139.     On March 23, 2020, one hundred seven (107) organizations, again including

Plaintiffs CLINIC and KIND, wrote to EOIR for the second time about the abbreviated comment

period for the NPRM (the “March 23, 2020 Letter”). Their letter noted the lack of response to

the March 6, 2020 request and requested a freeze of the comment period.

       140.    The March 23, 2020 Letter discussed the impact on immigration legal service

providers, including those providing services related to EOIR Proceedings, of the pandemic and

of orders across the country to shelter in place as entire workplaces, including some Immigration

Courts, school systems, and childcare centers, had shut down.

       141.    EOIR did not respond to the March 23, 2020 Letter.

       142.    The comment period for the Proposed Fee Rule closed on March 30, 2020.




                                                24
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 25 of 67




       143.      On March 30, 2020, the United States had the highest number of COVID-19 cases

in the world.

       144.      The need to divert resources to respond to conditions created by the COVID-19

pandemic meant that interested persons and organizations did not have resources that would have

otherwise been available to prepare and submit comments on the Proposed Fee Rule within the

30-day period.

       145.      Many United States government agencies, including the Consumer Financial

Protection Bureau, Food and Drug Administration, National Credit Union Administration, the

Securities and Exchange Commission, Department of Agriculture, and U.S. Forest Service,

reopened or extended comment periods on proposed rule changes in the period between February

28 and March 30, 2020.

       146.      Ordinarily, the public submits extensive and numerous comments to proposals

related to immigration fees. For example, in late 2019, USCIS proposed an increase for certain

immigration-related fees. Although USCIS initially limited the comment period to 30 days, it

extended the comment period to several months. The public ultimately submitted more than

43,000 comments on the proposed rule. Other proposed rulemakings impacting low-income

immigrants have similarly led to the submission of thousands of comments.

       147.      Gripped by the challenges of a global pandemic, the public submitted only 601

comments on the Proposed Fee Rule to EOIR by the end of the 30-day comment period.

       148.      For example, because Plaintiff CLSEPA had to direct staff to respond to demands

and exigencies created by the COVID-19 pandemic, it was unable to submit comments on the

Proposed Fee Rule during the 30-day period, despite a strong interest in doing so.

       149.      Similarly, among the 147 organizations that had requested that the comment

period for the Proposed Fee Rule be extended or frozen, nearly 100 did not submit comments.

       150.      Following the close of the comment period for the Proposed Fee Rule, CLINIC

requested that EOIR re-open the comment period. As with the March 6 and March 23, 2020

                                                25
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 26 of 67




Letters requesting EOIR to extend or freeze the comment period during the pandemic, the

government did not respond to this request until it published the Final Rule.

       D. The NPRM Was Inaccurate and Inadequate.

       151.    The NPRM stated that the Proposed Fee Rule included no new fees.

       152.    The Proposed Fee Rule, however, included a $50 fee to file a “defensive” asylum

application before the Immigration Court.

       153.    Before the Proposed Fee Rule, the United States has never charged a fee for filing

a defensive asylum application.

       154.    Defendants’ NPRM attributed the addition of a “defensive” asylum application

fee to an earlier proposed rule by DHS and USCIS to add a $50 fee for the filing of an

“affirmative” asylum application with USCIS. The NPRM from DHS and USCIS stated that its

proposal to add this fee applied only to DHS and USCIS, and not to EOIR. See 84 Fed. Reg.

62,280, 62,318 (Nov. 14, 2019).

       155.    The NPRM stated that fee waivers would be available, but did not state that EOIR

would not be able to waive this new “defensive” asylum application fee.

       156.    The NPRM did not provide any justification for the new “defensive” asylum

application fee, or for Defendants’ failure to make their own determination regarding fees for

“defensive” asylum applications. The NPRM did not discuss the impact of the new “defensive”

asylum fee.

       157.    DHS and USCIS subsequently issued a final rule setting forth a new USCIS fee

schedule that included a mandatory, non-waivable $50 asylum application fee. See 85 Fed. Reg.

46,788 (Aug. 3, 2020). In the final rule issued by DHS and USCIS, those agencies stated that the

affirmative asylum fee applied to asylum applications filed “with DHS only” and that “[w]hether

the fee also will apply to a Form I-589 filed with EOIR is a matter within the jurisdiction of the

Department of Justice (DOJ).” Id. at 46,793. That final rule was clear: “DHS does not directly

set any fees for DOJ.” Id.

                                                26
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 27 of 67




       158.    The Final Rule promulgated by Defendants includes the $50 fee for filing

“defensive” asylum applications in the Immigration Court. The Final Rule expressly

incorporates the new USCIS fee schedule, which includes a mandatory, non-waivable $50

asylum application fee. See, e.g., 85 Fed. Reg. at 82,751 (incorporating citations to “8 C.F.R.

part 106” into 8 C.F.R. 1103.7).

       159.    In response to concerns about the new asylum fee, Defendants wrote in the Final

Rule that the Final Rule did not establish a new fee for asylum applications filed before

Immigration Courts and the BIA. 85 Fed. Reg. at 82,767, n.31 (“the DHS regulation setting the

fee for [the asylum application] form determines the fee charged for it in EOIR immigration

proceedings.” (emphasis added)). The Final Rule therefore did not address either Defendants’

failure to independently determine whether to require a fee for “defensive” asylum applications,

or DHS’s representation that the decision whether to adopt the fee rested with Defendants.

       160.    This new EOIR asylum fee is the first time in U.S. history that the Immigration

Courts have charged a fee for “defensive” asylum applications.

       161.    The addition of a new fee to file a “defensive” asylum application has the effect

of subjecting asylum applicants to additional fees in connection with motions they may make to

reopen or to reconsider asylum applications. Before the Final Rule, applicants did not need to

pay any fee in connection with such motions because existing regulations specified that no fee

was required for motions to reopen or reconsider that are based exclusively on applications for

relief that do not require a fee. The Final Rule would add a fee for asylum applications, and

thereby take asylum applications out of the category of “applications for relief that do not require

a fee.” The Final Rule would thus impose on such applicants the fees for motions to reopen or

reconsider, which previously they did not have to pay.

       162.    The NPRM omitted other important information about the Proposed Fee Rule that

would have permitted the public to make meaningful comments.




                                                27
        Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 28 of 67




       163.      The missing information included the very basis for the fee increases being

proposed.

       164.      For example, the NPRM stated that EOIR had conducted a “comprehensive

study” in spring 2018 to determine the cost to EOIR for each type of application, motion, and

appeal for which the NPRM proposed to increase fees.

       165.      The “comprehensive study” was not published with the NPRM or at the time of

the NPRM.

       166.      The NPRM did not provide sufficient information about the methodology of the

“comprehensive study” to allow meaningful comments about whether the “comprehensive

study” was reliable.

       167.      The NPRM did not disclose the data generated from the “comprehensive study”

so that the public could not make meaningful comments about whether such data supported the

proposed fees.

       168.      Following the NPRM’s publication, but before the close of the comment period,

Plaintiff CLINIC, contacted the Office of Management and Budget (OMB) on March 6, 2020

and requested the “comprehensive study” referenced in the NPRM as well as the data underlying

the calculations that the NPRM cited as reflecting cost to the agency.

       169.      CLINIC reiterated its request for the “comprehensive study,” to both OMB and

DOJ, on March 18, 2020.

       170.      By the close of the comment period, CLINIC still had not received a response and

was forced to submit comments without any ability to review the “comprehensive study” or

otherwise assess EOIR’s purported calculations in support of the Proposed Fee Rule.

       171.      Defendants did not publish the data collected for their spring 2018

“comprehensive study” until they issued the Final Rule. See 85 Fed. Reg. at 82,755.

       172.      Defendants still have not released a full set of data or complete information

regarding the methodology of the “comprehensive study.”

                                                  28
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 29 of 67




       173.    The NPRM stated that EOIR allocated salary costs from General Services

Administration (GSA) and Office of Personnel Management (OPM) data to each step in the

process, based on the time the step takes, the average salary of the responsible staff, and the

percentage of total cases in which the step occurs.

       174.    The NPRM did not, however, disclose the assumptions, or the data, or the

calculations pertaining to that putative salary cost allocation.

       175.    The limited data that were provided in the NPRM contained errors.

       176.    For example, the NPRM included errors in calculations of the compound annual

growth rate.

       177.    The limited data provided in the NPRM also raised red flags about the accuracy of

the analysis and conclusions reached.

       178.    For example, the NPRM reported that the cost allocated to staff time for

adjudications before the BIA was identical regardless of the BIA procedure—i.e., regardless of

whether the adjudication was an appeal, a motion to reopen, or a motion to reconsider. See 85

Fed. Reg. at 11,873 (showing $76.38 for Board member time for appeal from Immigration Judge

decision (Final Rule sets fee for appeal at $975), for motions to reopen or reconsider (Final Rule

set fee for motion at $895), for appeals of decisions of DHS Officers (Final Rule sets the fee at

$705), and for appeals of the decisions of adjudicatory officials in practitioner disciplinary cases

(Final Rule sets the fee at $675)).

       179.    On information and belief, the different types of procedures performed at the BIA

each requires different amounts of staff time.

       E. The NPRM Withheld Important Information About Fee Waivers.

       180.    The NPRM announced that “EOIR recognizes that the new fees will be more

burdensome.” 85 Fed. Reg. at 11,874.




                                                  29
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 30 of 67




       181.     The NPRM purported to address concerns about the added burden presented by

the new fees in the Proposed Fee Rule by stating that “fee waivers are still possible for those who

seek them.”

       182.     The NPRM, however, withheld from the public the information that it would need

to comment properly on whether the “possib[ility]” of fee waivers offsets or mitigates the

burdens of the fee increases set forth in the Proposed Fee Rule.

       183.     For example, the NPRM did not provide any information related to the current

number or frequency of fee waiver requests, the grant or denial rates for such requests, how

respondents proceeded when requests are denied, or the time involved to adjudicate fee waiver

applications.

       184.     EOIR has access to every fee waiver application filed in the Immigration Courts

and before the BIA and every adjudication of those fee waiver applications. EOIR declined to

examine or make publicly available the data in its possession.

       185.     Such information would have helped the public analyze the Proposed Fee Rule,

and provide meaningful commentary on whether the mere “possib[ility]” of fee waivers would

overcome the certain burden of the fee increases.

       186.     The NPRM did not address the anticipated impact that the new and increased fees

set forth in the Proposed Fee Rule would have on the fee waiver request process, including what

increased percentage of respondents could be expected to need fee waivers as a consequence of

the new fee schedule, the likely corresponding increase in time needed to adjudicate the requests,

or the impact of the foregoing on the calculations and conclusions in the NPRM.

       187.     Such information would have helped the public analyze the Proposed Fee Rule,

and to provide meaningful commentary on whether the mere “possib[ility]” of fee waivers would

overcome the certain burden of the proposed fee increases.




                                                30
           Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 31 of 67




          188.   Before the NPRM was published with the proposed fee schedule, Plaintiff

CLINIC made a Freedom of Information Act (“FOIA”) request to EOIR for records related to

fee waiver applications received and adjudicated from EOIR.

          189.   The requested records would have helped CLINIC analyze the Proposed Fee

Rule, and to provide meaningful commentary on whether the mere “possib[ility]” of fee waivers

would overcome the certain burden of the fee increases.

          190.   EOIR failed to disclose responsive records, or make any response to the request

for such records, within the statutorily required timeframe.

          191.   After the NPRM was published, CLINIC asked EOIR to produce the past-due

records before the comment period closed.

          192.   EOIR did not provide any responsive records until after the comment period

closed.

          193.   After the comment period closed, EOIR produced to CLINIC some documents

responsive to its FOIA request.

          194.   The data provided by EOIR to CLINIC included numerous facially inaccurate

entries, including dates that precede EOIR’s existence, and revealed that Defendants have not

consistently maintained fee waiver data and do not know the number or rate of fee waiver denials

under the fee structure in place before the Final Rule nor whether there has been any consistency

to the adjudication of fee waiver requests.

          195.   The data provided by EOIR to CLINIC reveal that Defendants did not have

sufficient information to evaluate whether fee waivers would provide relief from the burden of

fee increases and sufficiently mitigate the due process concerns raised by the NPRM.

          196.   In the Final Rule, Defendants stated that “Respondents’ financial information

submitted in support of fee waiver requests has not been tracked or universally evaluated . . . .”

85 Fed. Reg. at 82,759.




                                                 31
        Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 32 of 67




       F. Defendants’ Decision to Publish Notices of Additional Proposed Rulemakings
          After the Comment Period on the Proposed Fee Rule Closed Deprived the Public
          of the Opportunity to Comment on the Significant Cumulative Effects that the
          Proposed Fee Rule Would Have if Those Other Proposed Rules Were
          Promulgated.

       197.    At the time that EOIR published the NPRM for the Proposed Fee Rule, EOIR was

also preparing to propose other rules relating to asylum law and procedure, Immigration Court

practice, and BIA practice.

       198.    One proposed rule was published on June 15, 2020. See Dep’t of Homeland

Security and EOIR, Joint Notice of Proposed Rulemaking, Procedures for Asylum and

Withholding of Removal; Credible Fear and Reasonable Fear Review, 85 Fed. Reg. 36,264 (June

15, 2020) (“Asylum Rule”).

       199.    Another proposed rule was published on August 26, 2020. See Executive Office

for Immigration Review, Appellate Procedures and Decisional Finality in Immigration

Proceedings; Administrative Closure, 85 Fed. Reg. 52,491 (Aug. 26, 2020) (“Appellate

Procedures and Administrative Closure Rule”).

       200.    A third proposed rule was published on September 23, 2020. See Executive

Office for Immigration Review, Notice of Proposed Rulemaking, Procedures for Asylum and

Withholding of Removal, 85 Fed. Reg. 59,692 (Sept. 23, 2020) (“Asylum and Withholding of

Removal Procedures Rule”).

       201.    The rules proposed in the three Notices of Proposed Rulemaking set forth in

paragraphs 198–200 supra, are referred to herein as the “Subsequent Proposed Rules.”

       202.    In December 2020, Defendants published final rules that resulted from the

rulemaking processes for the three Subsequent Proposed Rules. See 85 Fed. Reg. 80,274 (Dec.

11, 2020); 85 Fed. Reg. 81,698 (Dec. 16, 2020); 85 Fed. Reg. 81,588 (Dec. 16, 2020).

       203.    Those three final rules are referred to herein as the “Final Subsequent Rules.”




                                                32
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 33 of 67




       204.    The Final Subsequent Rules, individually and together, would exacerbate the

impact that the fee increases set forth in the Final Rule would have on respondents in Removal

Proceedings, on Plaintiffs, and on the public in general.

       205.    The NPRM did not disclose the content or relevant details of the Notices of

Proposed Rulemaking for the Subsequent Proposed Rules.

       206.    Because the Notices of Proposed Rulemaking for the Subsequent Proposed Rules

were not published until after the comment period on the Proposed Fee Rule closed, the public

had no opportunity to comment on the true impact that the Proposed Fee Rule would actually

have soon after it went into effect.

       207.    For example, the Asylum and Withholding of Removal Procedures Rule set forth

a new requirement for individuals in “asylum only” proceedings—including individuals who

arrived in the United States with only the clothes that they wore—to pay any assessed filing fee

for such asylum applications within 15 days of their first Immigration Court hearing.

       208.    Readers of the NPRM for the Proposed Fee Rule, which proposed a $50 filing fee

for asylum applications, could not have foreseen that if the Asylum and Withholding of Removal

Procedures Rule went into effect, the new $50 filing fee for asylum applications would need to

be made with 15 days of asylum applicants’ first Immigration Court hearing, and therefore their

comments on the Proposed Fee Rule could not address such concerns.

       209.    The Appellate Procedures and Administrative Closure Rule also significantly

impacts the motions and appeals to which the Final Rule’s new fees attach, and the fee waiver

application process. For example, Defendants have now restricted the BIA’s authority to self-

certify cases for review and to sua sponte reopen Removal Proceedings.

       210.    Readers of the NPRM for the Proposed Fee Rule also could not have foreseen that

if the nearly eight-fold increase in the filing fee for BIA appeals and motions went into effect—

forcing many more individuals to seek a fee waiver—the Board would be stripped of authority it

has traditionally used to accept late-filed appeals and motions.

                                                33
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 34 of 67




        211.    Self-certification and sua sponte reopening are mechanisms the BIA has

traditionally used to accept timely appeals and motions that are subsequently rejected because

the Board denies the accompanying fee waiver request after the filing deadline has passed.

Without notice that Defendants planned to eliminate these important mechanisms, comments on

the Proposed Fee Rule could not address the inadequacy of the fee waiver request process in

light of this new rule.

        212.    The Proposed Fee Rule and the Subsequent Proposed Rules are only part of a

concerted effort by Defendants to limit due process for individuals subject to Removal

Proceedings using piecemeal, staggered rulemaking in a manner that hides the full scope of the

expected and intended harm of each rule.

        213.    Indeed, a fourth proposed rule was published on November 27, 2020. See

Executive Office for Immigration Review, Notice of Proposed Rulemaking, Good Cause for a

Continuance in Immigration Proceedings, 85 Fed. Reg. 75925 (Nov. 27, 2020).

        214.    A fifth proposed rule was published on November 27, 2020. See Executive

Office for Immigration Review, Notice of Proposed Rulemaking, Motions To Reopen and

Reconsider; Effect of Departure; Stay of Removal, 85 Fed. Reg. 75942 (Nov. 27, 2020).

        215.    These additional proposed rules continue Defendants’ practice of engaging in

piecemeal, staggered rulemaking so that the public cannot fully comment on the expected and

planned impact of each interrelated rule that modifies the immigration court system.

IV.     Defendants Ignored Significant Considerations When They Promulgated the
        Proposed Fee Rule, and They Provide No Reasoned Basis for the Final Rule
        A. There Is No Basis For Changing Longstanding Policy.

        216.    The Final Rule adopts, and would implement, each of the fee increases set forth in

the NPRM.

        217.    The Final Rule adopts, and would implement, each of the fee increases described

in paragraphs 121–124 supra.


                                                34
           Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 35 of 67




       218.    The Final Rule also adopts, and would implement, a $50 charge for asylum

applications, triggering a slew of other fees in connection with such asylum applications.

       219.    When the United States last raised fees for some of the applications, motions, and

appeals covered by the Final Rule, it set “several fees for administrative appeals processes . . . at

less than full recovery recognizing longstanding public policy and the interest served by these

processes.” 51 Fed. Reg. at 39,993. The agency held those fees constant for three and a half

decades.

       220.    The Final Rule provides no reasoned support for changing this longtime policy.

       221.    The NPRM states that EOIR had “determined that it was necessary to conduct an

updated assessment of the costs for processing the forms and motions for which EOIR sets the

appropriate fees.” 85 Fed. Reg. at 11,688.

       222.    The Final Rule would change the fees for applications, motions, and appeals, with

no explanation or justification for the change to longstanding public policy regarding setting

these fees.

       223.    The Final Rule would change the fees for applications, motions, and appeals, but

provides no adequately reasoned basis for such change.

       B. Defendants Lack Authority to Promulgate the Final Rule.

       224.    Defendants lack statutory authority under INA Section 286 to impose the fees that

comprise the Final Rule because that provision relates to fees for petitions for immigration and

naturalization benefits previously adjudicated by the INS, and thereafter transferred to the

auspices of the USCIS. It does not relate to EOIR court filings, which are the province of the

Final Rule.

       225.    Defendants lack statutory authority under the Independent Offices Appropriations

Act of 1952 (“IOAA”) to impose the fees that comprise the Final Rule.

       226.    To the extent that Defendants purported to rely on the IOAA in promulgating the

Final Rule, Defendants did not adhere to the IOAA’s standards for such promulgation, including

                                                 35
           Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 36 of 67




the IOAA requirement that any fees imposed be fair and based on government costs, value

provided to the recipient, the public policy or interest served, and certain other factors.

          227.   EOIR is obligated to make fundamentally fair and equitable proceedings available

to respondents in Removal Proceedings.

          228.   Defendants abrogated that obligation in promulgating the Final Rule.

          C. The Final Rule Does Not Analyze the Impact of the Fee Increases or Provide
             Reasoned Bases for Allowing That Impact.

          229.   The NPRM did not discuss the full expected impact of the proposed fees on the

public.

          230.   In promulgating the Final Rule, Defendants did not consider the full expected

impact of the proposed fees on the public.

          231.   The Final Rule does not provide a reasoned basis for a rule that has such a

harmful impact on the public.

          232.   Moreover, because the Final Rule would deprive persons in the United States of

Due Process and Equal Protection under the law, in violation of the Fifth Amendment to the

United States Constitution, the public is irreparably harmed by the government’s abridgement of

these Constitutional rights and norms through promulgation of the Final Rule.

          233.   Most respondents in Immigration Court proceedings have very limited resources

available to them.

          234.   In promulgating the Final Rule, Defendants did not consider that most

respondents in Immigration Court proceedings have very limited resources available to them.

          235.   The Final Rule does not provide a reasoned basis for the fee increases in view of

the fact that most respondents in Immigration Court proceedings often have very limited

resources available to them.

          236.   For many respondents in Immigration Court, the services provided by Plaintiffs

will be material to preventing their removal or the removal of their family from this country.


                                                 36
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 37 of 67




       237.    In promulgating the Final Rule, Defendants did not consider that for many

respondents in Immigration Court, the services provided by Plaintiffs will be material to

preventing their removal or the removal of their family from this country.

       238.    The Final Rule does not provide a reasoned basis for the fee increases in view of

the fact that for many respondents in Immigration Court, the services provided by Plaintiffs will

be material to preventing their removal or the removal of their family from this country.

       239.    In Removal Proceedings, unaccompanied immigrant children are afforded

numerous substantive and procedural protections due to their vulnerabilities. See generally

Trafficking Victims Protection Reauthorization Act, 8 U.S.C. § 1232.

       240.    In promulgating the Final Rule, Defendants did not give adequate consideration to

the impact of the proposed fee increases on unaccompanied immigrant children’s vulnerabilities

and their ability to pay the fees or seek a fee waiver.

       241.    The Final Rule does not provide a reasoned basis to impose increased fees on

unaccompanied immigrant children, considering their vulnerabilities and limited means.

       242.    Removal can wreak havoc on individuals in Removal Proceedings and their

families, including on their spouses and citizens who may be U.S. citizens.

       243.    In promulgating the Final Rule, Defendants did not consider that most

respondents in Removal Proceedings have very few avenues available to defend themselves and

their families against removal.

       244.    The Final Rule does not provide a reasoned basis for the fee increases in view of

the fact that most respondents in Removal Proceedings often have very few avenues for

defending themselves and their families against removal.

       245.    Respondents in Removal Proceedings have due process rights, including but not

limited to respondents who are wrongly placed in Removal Proceedings because they are U.S.

citizens or have lawful immigration status and are not deportable.




                                                  37
        Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 38 of 67




       246.    In promulgating the Final Rule, Defendants did not give adequate consideration to

the impact of the fee increases on the due process rights of respondents in Immigration Court,

including but not limited to respondents who are wrongly placed in Removal Proceedings

because they are U.S. citizens or have lawful immigration status and are not deportable.

       247.    The Final Rule does not provide a reasoned justification for the impact that the fee

increases would have on the due process rights of respondents in Immigration Court, including

but not limited to the due process rights of respondents who are wrongly named in Removal

Proceedings because they are U.S. citizens or have lawful immigration status and are not

deportable.

       248.    The Immigration Court and BIA applications and procedures to which the Final

Rule pertains include procedures that provide respondents with statutorily authorized protection

and relief from removal as well as low-income individuals’ access to appeals and procedural

safeguards afforded by motions to reopen and motions to reconsider.

       249.    In promulgating the Final Rule, Defendants did not give adequate consideration to

the Rule’s impact on respondents’ ability to seek statutorily authorized protection and relief from

removal or low-income individuals’ access to appeals and procedural safeguards afforded by

motions to reopen and motions to reconsider.

       250.    The Final Rule does not provide a reasoned basis for permitting the fee increases’

impact on respondents’ ability to seek statutorily authorized protection and relief from removal

or low-income individuals’ access to appeals and procedural safeguards afforded by motions to

reopen and motions to reconsider.

       251.    Respondents in Immigration Court proceedings and BIA proceedings generally

have the right to access federal court review of agency actions.

       252.    In promulgating the Final Rule, Defendants did not adequately consider the

Rule’s impact on respondents’ access to federal court review of agency actions.




                                                38
          Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 39 of 67




       253.     The Final Rule does not provide a reasoned justification for the impact that the fee

increases will have on respondents’ ability to access federal court review of agency actions

against them.

       254.     In promulgating the Final Rule, Defendants did not adequately consider that the

new defensive asylum application fee could force respondents in Removal Proceedings to file a

withholding of removal application rather than an asylum application, and that the legal standard

for withholding of removal is higher than the standard for asylum.

       255.     In promulgating the Final Rule, Defendants did not adequately consider that

withholding of removal grants significantly fewer rights and protections than does asylum.

       256.     The Final Rule does not provide a reasoned justification for the impact that the

new defensive asylum application fee would have by forcing respondents in Removal

Proceedings to file a withholding of removal application rather than an asylum application,

where the legal standard for withholding of removal is higher than the standard for asylum and

where a withholding of removal grants significantly fewer rights and protections than does

asylum.

       257.     The increased fees set forth in the Final Rule will impact respondents’ access to

counsel, and some respondents will be forced to choose between paying the fees in order to file

the applications, motions, and appeals, or paying for counsel.

       258.     In promulgating the Final Rule, Defendants did not consider that the increased

fees will impact respondents’ access to counsel, and that some respondents will be forced to

choose between paying the fees in order to file the applications, motions, and appeals, or paying

for counsel.

       259.     The Final Rule does not provide a reasoned basis for the fee increases given that

the increased fees will impact respondents’ access to counsel, and that some respondents will be

forced to choose between paying the fees in order to file the applications, motions, and appeals,

or paying for counsel.

                                                 39
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 40 of 67




       260.    The increased fees set forth in the Final Rule will burden the nonprofit

organizations and pro bono counsel that provide representation to respondents who lack the

means to pay for counsel.

       261.    In promulgating the Final Rule, Defendants did not consider that the increased

fees will burden the nonprofit organizations and pro bono counsel that provide representation to

respondents who lack the means to pay for counsel.

       262.    The Final Rule does not provide a reasoned basis for increasing fees in view of

the burden that such increased fees will have on the nonprofit organizations and pro bono

counsel that provide representation to respondents who lack the means to pay for counsel.

       263.    At the fee levels set forth in the Final Rule, it will not be possible for many

nonprofit providers and pro bono attorneys to continue their practice of paying the fees for

applications, motions, or appeals of clients who are unable to do so, or of assisting such clients in

accessing funds to cover such fees, or at least to do so with the same regularity.

       264.    In promulgating the Final Rule, Defendants did not consider that at the new fee

levels, it will not be possible for many nonprofit providers and pro bono attorneys to continue

their practice of paying the fees for applications, motions, and appeals of clients who are unable

to do so, or of assisting such clients in accessing funds to cover such fees, or at least to do so

with the same regularity.

       265.    The Final Rule does not provide a reasoned basis for increasing fees given that at

the new fee levels, it will not be possible for many nonprofit providers and pro bono attorneys to

continue their practice of paying the fees for applications, motions, and appeals of clients who

are unable to do so, or of assisting such clients in accessing funds to cover such fees, or at least

to do so with the same regularity.

       266.    Some nonprofit providers and pro bono attorneys are small entities protected by

various statutes from onerous rules that affect their business.




                                                  40
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 41 of 67




       267.    In promulgating the Final Rule, Defendants did not adequately consider that some

of the nonprofit providers and pro bono attorneys are small entities protected by various statutes

from onerous rules that affect their business.

       268.    The Final Rule does not provide a reasoned basis for increasing fees in view of

the effect they will have on nonprofit providers, pro bono attorneys, and other legal service

providers who are small entities protected by various statutes from onerous rules that affect their

business.

       269.    As a consequence of the Final Rule, legal services providers will need additional

time to assist clients in preparing fee waiver applications, which will impact the overall number

of clients they would be able to represent.

       270.    In promulgating the Final Rule, Defendants did not consider that legal services

providers will need additional time to assist clients in preparing fee waiver applications, which

will impact the overall number of clients they would be able to represent.

       271.    The Final Rule does not provide a reasoned basis for increasing fees in view of

the burden it would place on legal services providers, who will need additional time to assist

clients in preparing fee waiver applications, which will impact the overall number of clients they

would be able to represent.

       272.    For many legal services providers, the fee increases set forth in the Final Rule will

reduce the number of their clients who are able to pay the fees for counsel, or for applications,

motions, and appeals, and reduce the number of clients overall that they can represent in

connection with Removal Proceedings.

       273.    In promulgating the Final Rule, Defendants did not consider that as a

consequence of the increased fees, many legal services providers will have fewer clients able to

pay fees for counsel or for applications, motions, and appeals, and fewer clients overall that they

can represent in connection with Removal Proceedings, and that there will be diminished funding

for and capacity of legal services providers.

                                                 41
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 42 of 67




       274.    The Final Rule does not provide a reasoned basis for increasing fees in view of

the impact that the increased fees will have on legal services providers, which include but are not

limited to such providers having fewer clients able to pay fees for counsel or for applications,

motions, and appeals, and fewer clients overall that they can represent in connection with

Removal Proceedings, and that there will be diminished funding for and capacity of legal

services providers.

       275.    The fee increases set forth in the Final Rule will deprive many respondents in

Removal Proceedings of the opportunities for legal representation that they would have had in

the absence of such increases or to make applications, motions, and appeals that they otherwise

would have been able to make, leading to adverse outcomes in situations that otherwise would

not have been adverse for them, and resulting in deportations that would not otherwise take

place, leading to a host of harms that extend beyond such individual respondents.

       276.    In promulgating the Final Rule, Defendants did not consider that the increased

fees will deprive many respondents in Removal Proceedings of the opportunities for legal

representation that they would have had in the absence of such increases or to make applications,

motions, and appeals that they otherwise would have been able to make, leading to adverse

outcomes in situations that otherwise would not have been adverse for them, and resulting in

deportations that would not otherwise take place, leading to a host of harms that extend beyond

such individual respondents.

       277.    The Final Rule does not provide a reasoned basis for the fee increases in view of

the fact that such increases will deprive many respondents in Removal Proceedings of the

opportunities for legal representation that they would have had in the absence of such increases,

or to make applications, motions, and appeals that they otherwise would have been able to make,

leading to adverse outcomes in situations that otherwise would not have been adverse for them,

and resulting in deportations that would not otherwise take place, leading to a host of harms that

extend beyond such individual respondents.

                                                42
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 43 of 67




       D. The Final Rule Does Not Provide Reasoned Support for the Fee Increases.

       278.    The calculations supporting the fee increases set forth in the Final Rule allocate

almost all costs of an immigration proceeding to the respondent, without allocating a portion of

the value to the government, in view of the important public interests that are served by the

proper functioning of the Immigration Court system, the adversarial nature of the proceedings,

Congress’s intent that certain defenses and protections from removal be available to respondents,

and the fair administration of justice. See 85 Fed. Reg. at 82,751 (“EOIR recognizes that these

applications for relief, appeals, and motions represent statutorily provided relief and important

procedural tools that serve the public interest.”); id. at 82,783 (“As DHS is the party opposite the

alien in these proceedings, EOIR’s hearings provide value to . . . the Federal interests that DHS

represents.”). Defendants nonetheless assigned almost the entirety of the costs of staff time

purportedly involved in processing and adjudicating applications, motions, and appeals to

respondents.

       279.    The calculations supporting the fee increases failed to adequately account for the

fact that EOIR is an appropriated agency, receiving nearly $673 million in congressional

appropriations in Fiscal Year 2020.

       280.    In promulgating the Final Rule that allocates almost all costs of a Removal

Proceeding to the respondent, Defendants did not give adequate consideration to EOIR’s status

as a congressionally appropriated agency.

       281.    The Final Rule provides no reasoned basis for allocating almost all costs of an

immigration proceeding to the respondent when EOIR is a congressionally appropriated agency.

       E. The Availability of Fee Waivers Does Not Mitigate the Impact of the Fee
          Increases.

       282.     Under the Final Rule, fee waivers will not be available for asylum seekers.




                                                 43
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 44 of 67




       283.    In promulgating the provisions of the Final Rule that create new fees for asylum

seekers, Defendants did not consider that fee waivers provide no protection for asylum seekers

because they are not available to such individuals.

       284.    The Final Rule does not provide a reasoned basis for creating new fees for asylum

seekers where fee waivers provide no protection for such individuals because they are not

available to such individuals.

       285.    Even for respondents who are eligible for fee waivers, those respondents cannot

rely on the availability of such fee waivers because the waivers are discretionary. Moreover,

there is no statutory or regulatory standard for adjudicating requests for fee waivers; denials of

fee waivers are not clearly appealable; there is no ready way to predict whether fee waivers will

be granted in many cases; it is time consuming to apply for such waivers; and in some

circumstances it is risky to pursue fee waivers because a decision on the fee waiver request may

not issue until after the underlying filings were due.

       286.    In promulgating the Final Rule, Defendants did not consider that even for

respondents who are eligible for fee waivers, those respondents cannot rely on the availability of

such fee waivers because they are discretionary. Moreover, there is no statutory standard for

determining fee waiver applications; denial of fee waivers are not clearly appealable; there is no

ready way to predict whether fee waivers will be granted in many cases; it is time consuming to

apply for such waivers; and in some circumstances it is risky to pursue fee waivers because a

decision may not issue until after the underlying papers were due or because the need for the fee

waiver may be considered a negative factor when discretion is exercised in the adjudication of

the underlying application.

       287.    The Final Rule does not provide a reasoned basis for imposing fees where even

for respondents who are eligible for fee waivers, those respondents cannot rely on the availability

of such fee waivers because they are discretionary. Moreover, there is no statutory standard for

determining fee waiver applications; denial of fee waivers are not clearly appealable; there is no

                                                 44
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 45 of 67




ready way to predict whether fee waivers will be granted in many cases; it is time consuming to

apply for such waivers; and in some circumstances it is risky to pursue fee waivers because a

decision may not issue until after the underlying papers were due or because the need for the fee

waiver may be considered a negative factor when discretion is exercised in the adjudication of

the underlying application.

       288.    The increased fees set forth in the Final Rule will generate an increased need for

fee waivers, and impose a corresponding burden on Immigration Judges and the BIA to

adjudicate fee waiver requests.

       289.    In promulgating the Final Rule, Defendants did not consider that the increased

fees will generate an increased need for fee waivers, and impose a corresponding burden on

Immigration Judges and the BIA to adjudicate fee waiver requests.

       290.    The Final Rule does not provide a reasoned basis for increasing fees in view of

the increased need for fee waivers that will arise, and the corresponding burden on Immigration

Judges and the BIA to adjudicate fee waiver requests.

       F. The Subsequently Promulgated Rules Would Amplify the Harmful Impact of
          the Final Rule.

       291.    In promulgating the provisions of the Final Rule that add a new $50 “defensive”

asylum application fee, Defendants did not consider the impact of that “defensive” asylum fee in

view of their Asylum Rule, which became final on December 16, 2020 (see 85 Fed. Reg. 81,588

(Dec. 16, 2020)), and which requires that such fee be paid within 15 days of the first master

calendar hearing for those in “asylum only” proceedings.

       292.    The Final Rule does not provide a reasoned basis for instituting the new

“defensive” asylum application fee in combination with a 15-day deadline to pay that fee and

fails to account for or provide a reasoned basis for the refoulements that can result from the

combined impact of these two Rules.




                                                45
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 46 of 67




        293.   Defendants did not consider comments regarding the new $50 “defensive” asylum

application fee, asserting that most of the comments regarding that fee were “beyond the scope

of this rulemaking.” 85 Fed. Reg. at 82,767.

        294.   The Final Rule stated: “[B]ecause the Form I-589 is a DHS form, the DHS

regulation setting the fee for that form determines the fee charged for it in EOIR immigration

proceedings, and neither the NPRM nor the final rule purports to change that structure.” Id.

n.31.

        295.   Defendants’ position that the provisions of the Final Rule requiring a $50 fee for

defensive asylum applications does not establish a new fee is unreasonable because there has

never been a fee charged for defensive asylum applications filed in Removal Proceedings.

        296.   Defendants’ position that the provisions of the Final Rule requiring a $50 fee for

defensive asylum applications does not establish a new fee is also unreasonable in view of

DHS’s statement that “[w]hether the fee also will apply to a Form I-589 filed with EOIR is a

matter within the jurisdiction of the Department of Justice (DOJ) rather than DHS.” 85 Fed.

Reg. 46,788 (Aug. 3, 2020).

        297.   Despite Defendants’ statement that the Final Rule does not establish a $50 fee for

asylum applications, the Final Rule effectively adopts for EOIR proceedings the $50 asylum

application fee instituted by DHS and USCIS under the authority of Chad Wolf and his deputy

Ken Cuccinelli (Final Rule at 67-68), both of whom served in their positions in violation of the

Federal Vacancies Reform Act and/or the Homeland Security Act.

        298.   Defendants’ Final Rule thus adopts and imposes a DHS fee that was itself

unlawfully promulgated. Defendants relied wholly on the unlawful promulgation by DHS of

their $50 asylum application fee as the justification for imposing the new $50 “defensive”

asylum application fee, without independent reasoning, analysis, or support for the institution of

such a fee.




                                                46
          Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 47 of 67




        299.   The Final Subsequent Rules affect the impact of the Final Rule, including the

circumstances in which individuals will be required to pay the fee increases, and thereby render

obsolete and irrelevant any basis that the “comprehensive study” and other putative analysis by

Defendants might have provided for the Final Rule, and further exacerbate the impact of the

Final Rule. In promulgating the Final Rule, Defendants did not consider that if the Subsequent

Proposed Rules issued in their proposed form, they would interrelate with Defendants’ proposed

fee increases, and thereby render obsolete and irrelevant any basis that the “comprehensive

study” and other putative analysis by Defendants might have provided for the Final Rule, and

further exacerbate the impact of the Final Rule. The Final Rule does not provide a reasoned

basis for increasing fees in view of the Subsequent Proposed Rules, which would render

Defendants’ reliance on the “comprehensive fee study” and other putative analysis obsolete and

irrelevant, and would exacerbate the impact of the Final Rule.

V. The Final Rule Will Irreparably Harm Plaintiffs

        300.   The Final Rule will cause immediate and irreparable harm to Plaintiffs CLINIC,

CLSEPA, KIND, and CHIRLA and its members. The steep fee increases would require the staff

of CLINIC and its affiliates, and their pro bono partners, to spend significantly more time

applying for fee waivers for their clients and litigating issues relating to such applications.

        301.   This additional work would represent a significant new burden on CLINIC and its

affiliates.

        302.   In order to do this additional work, CLINIC and its affiliates would have less time

to spend working on the merits aspect of specific Removal Proceedings, including the

Applications, Motions, and Appeals filed in such cases.

        303.   If the Final Rule goes into effect, because the staff and affiliates of Plaintiff

CLINIC would need to spend increased time preparing and consulting on fee waiver applications

for individuals in Removal Proceedings, they would have less time to spend on other aspects of

CLINIC’s core programs, including CLINIC’s Defending Vulnerable Populations Program and

                                                  47
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 48 of 67




that Program’s BIA Pro Bono Project, and CLINIC’s Estamos Unidos (“We Are United”)

Program serving vulnerable asylum seekers who have been forced to remain in Mexico to await

their asylum hearings.

       304.    The Final Rule would also negatively impact CLINIC’s ability to place cases with

pro bono partners for several reasons.

       305.    First, as a result of the Final Rule, any representation taken on by a pro bono

partner would include additional work beyond the work on the merits of the client’s case—such

as preparing and filing applications for fee waivers and motions to accept late-filed notices of

appeal, and litigating fee waiver denials. The additional work, which relates to fee waivers, is

much less attractive to potential pro bono partners than merits-related work.

       306.    Second, in addition to diverting resources from merits-related work to fee waiver-

related work, CLINIC and its pro bono partners would also need to devote resources to seek

alternative (and limited) sources of funding for the increased filing fees. Pro bono attorneys

working with CLINIC have sometimes covered the filing fees for clients when such fees were at

the relatively modest rates that have been in effect for the past 34 years, but such attorneys would

not do so as often under the new fee schedule.

       307.    Finally, CLINIC currently leverages its expertise by working with pro bono

counsel, allowing CLINIC’s staff to advise on a great many individual cases instead of directly

handling those cases in Immigration Court and before the BIA. With fewer such cases handled

by pro bono partners, CLINIC will not be able to exploit its expertise as fully through this model,

reducing the number of overall cases on which it can advise and requiring its staff to take on a

greater number of individual cases for direct representation (and allocate staffing to do so).

       308.    The Final Rule’s fee increases would also significantly impact members of

Plaintiff CLINIC’s affiliate network, whose staff will have to spend more time advising or

representing each individual who is or could be in Removal Proceedings. Such additional time

would involve (i) helping clients obtain funding or resources to find the money to pay for the

                                                 48
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 49 of 67




Applications, Motions, or Appeals; (ii) helping respondents in Removal Proceedings determine

whether making a fee waiver application is worth the risk, given the time required to prepare

such applications and the possibility that the waiver will not be timely granted; and (iii) if a

client decides to file a fee waiver application, helping the client prepare such application,

including gathering the required supporting documentation.

       309.    As a consequence of spending more time advising or representing each individual

who is or could be in Removal Proceedings, many members of Plaintiff CLINIC’s affiliate

network could not handle as many cases as they currently do using the resources they currently

have. Because many such affiliates rely on grant funding that requires them to serve a specified

number of clients or complete a specified number of cases, they may be unable to satisfy their

grant funding obligations, and may therefore lose such grant funding.

       310.    In order to spend the additional time required to prepare fee waiver applications,

or to obtain funding to pay for the new fees, members of Plaintiff CLINIC’s affiliate network

would be forced to reallocate resources away from other projects, impacting their core missions.

Because of the impact of the fee increases on CLINIC’s affiliate network, including but not

limited to those set forth in paragraphs 300–309 supra, many of CLINIC’s affiliates would no

longer be able to retain their membership as affiliates in the CLINIC network. Accordingly,

CLINIC’s affiliate network would decrease in size, which will cause a corresponding decrease in

the dues that CLINIC receives and relies on for its programs, thus diminishing the resources

CLINIC has available for activities such as providing live training, consultancy, and training

materials for affiliate staff. This would frustrate CLINIC’s mission of providing low-cost legal

services to indigent immigrants. The Final Rule would also require CLINIC to update its

training materials to reflect the consequences of the fee increases, including strategic

considerations in making fee waiver requests, and the addition of a non-waivable defensive

asylum fee.




                                                 49
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 50 of 67




       311.    The Final Rule will also lead to a decrease in the number of individuals who will

be able to afford even the lower non-profit rates that many CLINIC affiliates charge to clients to

represent them in Removal Proceedings, because such individuals will be faced with the choice

of paying higher filing fees or paying an attorney or other representative to represent them. The

loss of this revenue resulting from these challenges, combined with the loss of grant funding,

would likely cause many affiliates to reduce the scope of the services that they provide to

individuals in Removal Proceedings.

       312.    Faced with a reduction in fees and membership, CLINIC would need to reduce

the scope of programs that it provides, including programs associated with its core mission.

       313.    Plaintiff CLSEPA will also face irreparable harm as the result of the Final Rule.

CLSEPA has a large removal defense program that provides representation to hundreds of

individuals facing removal in Immigration Courts and before the BIA. A critical part of the

funding for this work is on a “per case” basis, with the payments staged in a way that recognizes

the significant staffing and resource demand at the screening and initial stages of a case, but

requires a completion of a certain number of cases by the end of a given funding cycle. This

means that when cases take longer or require more staff hours, CLSEPA can promise fewer

deliverables to funders and takes in less funding.

       314.    With the Final Rule’s fee increases, CLSEPA’s staff would have to shift their

work to applying for and litigating fee waiver applications, thus increasing the work required for

each individual case. This would cause a drop in the number of cases that CLSEPA can take on

through completion, negatively impacting its funding.

       315.    The Final Rule’s fee increases would also directly harm CLSEPA’s pro bono

program, because fewer pro bono attorneys would be able to pay the filing fees for indigent

clients and the additional fee waiver work would increase the burden on pro bono attorneys.

CLSEPA would be unable to place clients’ cases with its pro bono partners at the rate it has the




                                                 50
           Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 51 of 67




past, which would lead to even fewer individuals in Removal Proceedings gaining access to

counsel.

        316.    The increased need for work on fee waivers by CLSEPA staff and the decrease in

pro bono case placement would frustrate CLSEPA’s mission to provide transformative legal

services that enable diverse communities in East Palo Alto and beyond to achieve a secure and

thriving future.

        317.    Plaintiff KIND will also face irreparable harm as the result of the Final Rule. It is

difficult, if not impossible, for KIND’s clients in Removal Proceedings—children and young

adults—to pay fees as high as those in the Final Rule.

        318.    KIND frequently pays the Immigration Court and BIA fees for its clients in

Removal Proceedings. The Final Rule’s steep fees would put such payments out of reach for

KIND, necessitating more fee waiver work.

        319.    The increased need for fee waivers would have a significant impact on KIND’s

program and practice due to the volume of Applications, Motions, and Appeals the organization

files on behalf of its clients.

        320.    The increased need for fee waivers would divert attorney and paralegal resources

away from KIND’s core programmatic work, which includes preparing and filing applications

and motions before USCIS and in Immigration Courts on behalf of unaccompanied immigrant

children, including applications for asylum and Special Immigrant Juvenile Status.

        321.    KIND would need to divert resources to prepare training materials and provide

technical assistance to staff and pro bono partners on the consequences of the fee increases that

would be imposed by the Final Rule and best practices for fee waiver applications, including

strategic considerations about whether to file such applications.

        322.    The organization would also need to divert resources to fundraising efforts in

order to pay the fees for some subset of its clients’ Immigration Court and BIA Motions and

Appeals.

                                                 51
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 52 of 67




       323.      Because of this diversion of resources, if the Final Rule goes into effect, KIND

would see an immediate impact on its programming.

       324.      As a consequence of spending more time advising or representing each young

person who is or could be in Removal Proceedings, KIND’s staff could not handle as many

clients as they currently do using the resources they currently have.

       325.      The fee increases would also affect KIND’s ability to refer clients to its pro bono

partners, which is a cornerstone of its representation model. KIND places the majority of its

cases with pro bono attorneys.

       326.      KIND’s pro bono attorneys often pay the filing fees for BIA Appeals or

Immigration Court Motions and Applications because it would be more cost-effective than

spending the time to prepare a fee waiver application under the current fee structure. But they

would be far less likely to pay the significantly increased fees imposed by the Final Rule,

requiring pro bono attorneys to need to file more fee waiver applications.

       327.      Given the increased need for fee waivers, pro bono attorneys would need to

expend more time on their clients’ cases and, in some cases, to file motions to accept late-filed

briefs if the fee waiver is denied. This additional work would likely result in pro bono attorneys

taking fewer cases from KIND.

       328.      A reduction in the number of clients that its pro bono attorneys could represent

would have an immediate harmful impact on KIND’s programming, given that the organization

places most of its cases with pro bono attorneys.

       329.      To the extent that higher EOIR fees and a larger number of fee waiver

applications absorb attorney time and other resources, and diminish KIND’s ability to place

cases with pro bono attorneys, KIND would likely be able to serve fewer children at its present

funding level.

       330.      CHIRLA’s members would be immediately harmed by the Final Rule, as would

CHIRLA as an organization.

                                                  52
           Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 53 of 67




          331.   Many of CHIRLA’s members are in Removal Proceedings or are likely to be

placed in Removal Proceedings.

          332.   CHIRLA has members with a foreseeable need to file applications for asylum,

members with a foreseeable need to file applications for cancellation of removal, members with

a foreseeable need to file motions to reopen, members who have a foreseeable need to file

motions to reopen before the Immigration Court or the BIA, and members who have a

foreseeable need to file appeals to the BIA after the Final Rule takes effect.

          333.   CHIRLA’s members are predominantly low-income with extremely limited

financial resources.

          334.   Relatively few of CHIRLA’s members would be able to afford the Immigration

Court and BIA fees under the Final Rule.

          335.   A fee waiver will not be available for the asylum fees that CHIRLA’s members

would face.

          336.   For fees that may be waivable, CHIRLA’s members in some cases would not be

able to pursue fee waivers without risk of compromising their claims, and in nearly all cases,

would not be assured that their respective fee waiver requests will be granted.

          337.   CHIRLA does not have sufficient funds to cover fees for all members who would

be subjected to the Final Rule’s fees in Removal Proceedings.

          338.   CHIRLA has members who have defenses to removal but who will not have the

ability to pay the Final Rule’s fee for pursuing a BIA appeal.

          339.   CHIRLA has members who would file motions to reopen in Immigration Court or

before the BIA but who will not have the ability to pay the Final Rule’s fee for filing motions to

reopen.

          340.   CHIRLA has members who would file asylum claims but who will not have the

ability to pay the Final Rule’s fee for filing defensive asylum applications in Removal

Proceedings.

                                                 53
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 54 of 67




        341.      CHIRLA has members who would file cancellation of removal claims but who

will not have the ability to pay the Final Rule’s fee for filing defensive cancellation applications.

        342.      CHIRLA has members who would file suspension of deportation claims but who

will not have the ability to pay the Final Rule’s fee for filing their suspension of deportation

applications.

        343.      CHIRLA members at risk of not receiving a fee waiver for an Application,

Motion, or Appeal will suffer immediate, irreparable harm.

        344.      Many CHIRLA members will not be able to wait to make their filing for an

Application, Motion, or Appeal in the hope that a fee waiver will be available to them and will

have to begin to sacrifice other critical needs in order save money to be prepared for the

possibility of a fee waiver denial or other inability to secure a fee waiver.

        345.      CHIRLA members who are unable to file the above-mention Applications,

Motions, or Appeals will be removed from the United States, causing harm to themselves and

their families.

        346.      CHIRLA members who are unable to pursue Applications, Motions, or Appeals

due to the increased fees and lack of a reliable, predictable fee waiver process will in many

instances be removed from the United States based on errors and without having had access to

procedures, safeguards and review that are critical to due process.

        347.      CHIRLA members who lack the financial resources to pay the increased fees

implemented by the Final Rule will be limited in their access to defenses to removal, access to

asylum, access to relief, access to BIA review, access to reopening and reconsideration, and

ultimately access to federal court review of agency action.

        348.      CHIRLA members will be irreparably harmed by the limited availability and

inadequacies of Immigration Court and BIA fee waiver processes as set forth in paragraphs 102–

118 supra.




                                                 54
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 55 of 67




       349.    CHIRLA members who submit a fee waiver application will be harmed if their

fee waiver application is denied and their Application, Motion, or Appeal is rejected because of

failure to pay the fee required by the Final Rule. Such rejection, and failure to accept an untimely

Application, Motion, or Appeal may result in the harm of removal.

       350.    CHIRLA members who apply for asylum once the Final Rule is in effect will be

harmed because the fee for asylum cannot be waived, forcing them to pay the fee or forego their

asylum claim. Failing to file for asylum presents a significant risk for such members that they

will be returned to persecution or death in their home country.

       351.    CHIRLA has members who will file for asylum as a family, and each family

member must pay the non-waivable asylum fee. Multiple asylum fees will cause harm to low-

income families who will have to choose between paying their asylum fees and basic necessities.

       352.    CHIRLA members who pay the EOIR fees rather than submitting a fee waiver

request, despite being indigent, will likely sacrifice other essential expenditures, causing harm to

themselves and their families.

       353.    The financial harms to CHIRLA members are particularly acute due to the impact

of COVID-19 on low-income individuals and families who comprise CHIRLA’s membership.

       354.    CHIRLA will also be harmed as an organization if the Final Rule goes into effect.

CHIRLA’s mission is to ensure that immigrant communities are fully integrated into our society

with full rights and access to resources.

       355.    The Final Rule frustrates CHIRLA’s purpose and directly harms the organization.

       356.    CHIRLA will experience a reduction in membership and/or membership fees as a

result of those members who are removed from the United States or who cannot afford

membership in the face of the asylum fees, or the increased fees required for Applications,

Motions, and Appeals in connection with their EOIR proceedings.

       357.    CHIRLA will suffer further harm in its own right due to the Final Rule.




                                                 55
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 56 of 67




        358.    CHIRLA will need to undertake additional, time consuming fee waiver work,

divert resources to raise funds for clients and members to cover fees, and suffer a drain on the

organization’s resources.

        359.    The Final Rule will require CHIRLA to spend more time on cases and will reduce

the organization’s capacity to accept new cases.

        360.    CHIRLA will lose funding that is on a “per case basis” where it cannot satisfy

previously determined deliverables.

        361.    CHIRLA will suffer irreparable harm to its reputation among members, with

funders, and in the larger community.

                                      CLAIMS FOR RELIEF

                                           COUNT ONE

                                 The Final Rule Should Be Vacated
                    Because It Is Arbitrary, Capricious, an Abuse of Discretion,
                                  and Not in Accordance with Law

        362.    Plaintiffs repeat and reallege the allegations in paragraphs 1 to 361 as though fully

set forth herein.

        363.    Under the APA, a reviewing court shall “hold unlawful and set aside agency

action, findings, and conclusions found to be – (A) arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law . . . .” 5 U.S.C. § 706(2).

        364.    An agency action, including a final rule, should be vacated if the promulgating

agency failed to “examine the relevant data and articulate a satisfactory explanation for its action

including a ‘rational connection between the facts found and the choice made.’” Motor Vehicle

Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (citation omitted).

        365.    When an agency substantially alters its position, it must “supply a reasoned

analysis for the change,” State Farm, 463 U.S. at 42, and may not “depart from a prior policy sub

silentio or simply disregard rules that are still on the books.” FCC v. Fox Television Stations,

Inc., 556 U.S. 502, 515 (2009).

                                                 56
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 57 of 67




        366.    As set forth above, Defendants failed to consider numerous relevant factors in

promulgating the Final Rule.

        367.    As set forth above, the Final Rule fails to provide a reasoned basis for the fee

increases in view of any stated goals for the Final Rule.

        368.    As set forth above, the Final Rule fails to provide a reasoned basis for the changes

implemented by the Final Rule in view of numerous relevant factors, including but not limited to

costs and harms on respondents, Plaintiffs, and others.

        369.    In promulgating the Final Rule, Defendants offer no justification or rationale for

departing from longstanding agency policy and practice regarding fees for Applications,

Motions, and Appeals.

        370.    The Final Rule is arbitrary, capricious, and contrary to law.

        371.    The Final Rule will cause ongoing and irreparable harm to Plaintiffs.

                                          COUNT TWO

                            The Final Rule Should Be Set Aside
            Because The Thirty-Day Comment Period During a Global Pandemic
                  Violated the APA’s Notice and Comment Requirements

        372.    Plaintiffs repeat and reallege the allegations in paragraphs 1 to 361 as though fully

set forth herein.

        373.    Under the APA, a reviewing court shall “hold unlawful and set aside agency

action, findings, and conclusions found to be . . . (D) without observance of procedure required

by law.” 5 U.S.C. § 706(2).

        374.    The APA, 5 U.S.C. § 553(b), provides that “[g]eneral notice of proposed rule

making shall be published in the Federal Register.” After giving the required notice, “the agency

shall give interested persons an opportunity to participate in the rule making through submission

of written data, views, or arguments with or without opportunity for oral presentation.” 5 U.S.C.

§ 553(c). The “opportunity for comment must be a meaningful opportunity.” Gerber v. Norton,

294 F.3d 173, 179 (D.C. Cir. 2002).

                                                 57
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 58 of 67




        375.    Although comment periods can vary, “a sixty-day period” is generally accepted as

the “reasonable minimum time for comment” on a typical rule.” Petry v. Block, 737 F.2d 1193,

1201 (D.C. Cir. 1984) (quoting Administrative Conference of the United States, A Guide to

Federal Agency Rulemaking 124 (1983)); Executive Order 12866 (Sept. 30, 1993) (stating that

agencies should allow “not less than 60 days” for public comment in most cases, in order to

“afford the public a meaningful opportunity to comment on any proposed regulation”); Executive

Order 13563 (Jan. 18, 2011) (stating that “[t]o the extent feasible and permitted by law, each

agency shall afford the public a meaningful opportunity to comment through the Internet on any

proposed regulation, with a comment period that should generally be at least 60 days”).

        376.    Defendants violated the foregoing requirements of the APA by allowing the

public only 30 days to comment on their proposed fees following publication of their NPRM—

and doing so in the early days of an unprecedented global COVID-19 pandemic and after two

requests from stakeholders to extend the comment period.

        377.    Each of the foregoing violations is an independent and sufficient reason that the

Final Rule was promulgated “without observance of procedure required by law,” or was

otherwise promulgated in violation of the APA, and thus should be vacated.

                                         COUNT THREE

                              The Final Rule Should Be Set Aside
                           Because The Rulemaking Process Violated
                                      Violated the APA

        378.    Plaintiffs repeat and reallege the allegations in paragraphs 1 to 361 as though fully

set forth herein.

        379.    Under the APA, a reviewing court shall “hold unlawful and set aside agency

action, findings, and conclusions found to be . . . (D) without observance of procedure required

by law.” 5 U.S.C. § 706(2).

        380.    The APA, 5 U.S.C. § 553(b), provides that “[g]eneral notice of proposed rule

making shall be published in the Federal Register.” After giving the required notice, “the agency

                                                 58
          Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 59 of 67




shall give interested persons an opportunity to participate in the rule making through submission

of written data, views, or arguments with or without opportunity for oral presentation.” 5 U.S.C.

§ 553(c). The “opportunity for comment must be a meaningful opportunity.” Gerber v. Norton,

294 F.3d 173, 179 (D.C. Cir. 2002).

         381.   Notice of a proposed rule must include sufficient detail on its content and basis in

law and evidence to allow for meaningful and informed comment.

         382.   The APA requires an agency to make available to the public, in a form that allows

for meaningful comment, the data the agency used to develop the proposed rule. See 5 U.S.C.

§ 553(b) (agency must give notice of proposed rulemaking); Conn. Light and Power Co. v. NRC,

673 F.2d 525, 530–31 (D.C. Cir. 1982) (notice includes available data and studies in intelligible

form so that public sees “accurate picture of reasoning” used by agency to develop proposed

rule).

         383.   Defendants violated the foregoing requirements of the APA in numerous distinct

ways, including but not limited to failing and refusing to offer an adequate justification of need

for their proposed rulemaking, failing and refusing to indicate for what purpose or purposes

additional fees would be used, including misleading statements that masked the introduction of

new fees, failing and refusing to provide information regarding the methodology of the EOIR

“comprehensive study” on which the NPRM purportedly relied, and failing and refusing to

disclose the data and calculations of such study.

         384.   Defendants also violated the foregoing requirements of the APA by closing the

comment period on the Proposed Fee Rule before the public had notice of the Subsequent

Proposed Rules, depriving Plaintiffs and the larger public of the opportunity to understand and

comment on the full extent and import that the fee increases set forth in the Proposed Fee Rule

would have if such increases were promulgated.




                                                 59
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 60 of 67




        385.    Under the APA, a reviewing court shall “hold unlawful and set aside agency

action, findings, and conclusions found to be . . . (D) without observance of procedure required

by law.” 5 U.S.C. § 706(2).

        386.    Defendants violated the foregoing requirement of the APA by closing the

comment period on the Proposed Fee Rule before the public had notice of the Subsequent

Proposed Rules, abusing their discretion in promulgating multiple interconnected rules without

notice to the public.

        387.    Each of the foregoing violations is an independent and sufficient reason that the

Final Rule was promulgated “without observance of procedure required by law,” or was

otherwise promulgated in violation of the APA, and thus should be vacated.

                                          COUNT FOUR

                        The Final Rule Should Be Set Aside Because
                It Was Promulgated In Violation of Regulatory Flexibility Act

        388.    Plaintiffs repeat and reallege the allegations in paragraphs 1 to 361 as though fully

set forth herein.

        389.    The RFA, as amended, requires federal administrative agencies to analyze how

rules they promulgate will affect “small entities,” and to publish initial and final versions of

those analyses. 5 U.S.C. §§ 603-04.

        390.    Plaintiffs CLINIC, CLSEPA, and CHIRLA each are small entities within the

meaning of the RFA. CLINIC, CLSEPA, and CHIRLA each would be directly impacted if the

Final Rule goes into effect. The impact of the Final Rule on each Plaintiff would include

reduced funding and the need to divert resources from core activities, which would significantly

inhibit the abilities of CLINIC, CLSEPA, and CHIRLA to accept new cases, manage their

existing workload, and obtain funding.




                                                 60
          Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 61 of 67




         391.   Under the RFA, the Court may set aside, stay, or grant other relief with respect to

a rule that an agency enacts in violation of Sections 601, 604, 605(b), 607, 608(b), 609(a), and

610 of the RFA. 5 U.S.C. § 611.

         392.   The Final Rule is a “rule” within the meaning of the RFA. 5 U.S.C. § 601(2).

         393.   The Final Rule is a rule that affects small entities, within the meaning of the RFA.

         394.   In promulgating the Final Rule, Defendants did not analyze, or adequately

analyze, how the Final Rule would affect small entities, including but not limited to (i) small law

firms that provide advice and other services to respondents in Removal Proceedings, (ii) small

non-profit organizations that provide legal services to respondents in Removal Proceedings, or

(iii) small non-profit organizations that provide advice and other services to attorneys and

organizations that provide legal services to respondents in Removal Proceedings, many such

organizations and firms of which are “small entit[ies]” as defined by the RFA, 5 U.S.C. § 601(6).

         395.   In promulgating the Final Rule, Defendants did not publish, or adequately

publish, an initial and final version of such analysis.

         396.   Instead, Defendants simply stated, erroneously, that the Final Rule “would not

have a significant economic impact on a substantial number of small entities,” because the Final

Rule would only regulate “individuals” and would “not limit in any way the ability of

practitioners to accept cases, manage dockets, or assess fees.” 85 Fed. Reg. 82,785 (Dec. 18,

2020).

         397.   The RFA requires agencies to describe and estimate the number of small entities

that would be affected by a rule that they promulgate. 5 U.S.C. § 604(a)(4).

         398.   The Final Rule does not adequately describe or estimate the number of small

entities that it would affect.

         399.   The RFA requires agencies enacting a rule that affects small entities to describe

“the projected reporting, recordkeeping and other compliance requirements of the rule, including




                                                  61
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 62 of 67




an estimate of the classes of small entities which will be subject to the requirement and the type

of professional skills necessary for preparation of the report or record.” 5 U.S.C. § 604(a)(5).

        400.    The Final Rule does not describe the projected reporting, recordkeeping, or other

compliance requirements of the Final Rule, or estimate the classes of small entities that will be

subject to the requirement and the type of professional skills that would be necessary for

preparation of such report or record.

        401.    The RFA requires agencies promulgating a rule that affects small entities to

describe “the steps the agency has taken to minimize the significant economic impact on small

entities consistent with the stated objectives of applicable statutes, including a statement of the

factual, policy, and legal reasons for selecting the alternative adopted in the final rule and why

each one of the other significant alternatives to the rule considered by the agency which affect

the impact on small entities was rejected.” 5 U.S.C. § 604(a)(6).

        402.    In promulgating the Final Rule, Defendants did not comply with their obligations

under the RFA to describe steps taken to minimize the significant economic impact on small

entities, or state the factual, policy, and legal reasons for selecting the alternative adopted in the

Final Rule, or state why each other significant alternatives to the Final Rule considered by the

Defendants was rejected.

        403.    By virtue of the foregoing, promulgation of the Final Rule violates multiple

requirements of the RFA, any of which requires that the Final Rule be set aside and its effect be

stayed pursuant to the RFA.

        404.    Because the APA requires that rules be set aside if they are not promulgated “in

accordance with the law,” and Defendants promulgated the Final Rule in violation of the RFA in

multiple respects, the Final Rule should also be set aside pursuant to the APA.

        405.    The Final Rule should be set aside under 5 U.S.C. § 706 for the additional reason

that it does not reflect reasoned decision-making with respect to the impact of the Final Rule on




                                                  62
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 63 of 67




small entities, and fails to consider available data about the effects of the Final Rule on small

entities, and fails to support its conclusions regarding such effects with substantial evidence.

                                          COUNT FIVE

           The Final Rule Violates the Due Process Clause of the Fifth Amendment

        406.    Plaintiffs repeat and reallege the allegations in paragraphs 1 to 361 as though fully

set forth herein.

        407.    The Due Process Clause of the Fifth Amendment to the United States Constitution

(“Due Process Clause”) “applies to all ‘persons’ within the United States, including [non-

citizens], whether their presence here is lawful, unlawful, temporary, or permanent.” Zadvydas

v. Davis, 533 U.S. 678, 693 (2001).

        408.    The government may not deprive an individual of a protected liberty or property

interest “without process that is due under the Fifth Amendment.” See NB ex rel. Peacock v.

District of Columbia, 794 F.3d 31, 41 (D.C. Cir. 2015) (internal quotations omitted). Procedural

Due Process “protect[s] a substantive interest to which the individual has a legitimate claim of

entitlement.” Olim v. Wakinekona, 461 U.S. 238, 250 (1983). The Supreme Court has

frequently recognized the “grave nature of deportation,” calling it a “drastic measure” resulting

in “banishment or exile.” Fong Haw Tan v. Phelan, 333 U.S. 6, 10 (1948), quoted in Sessions v.

Dimaya, 138 S. Ct. 1204, 1212–13 (2018) (plurality opinion).

        409.    Individuals in Removal Proceedings have a liberty and property interest in

pursuing statutorily prescribed avenues for relief, including, inter alia, asylum pursuant to 8

U.S.C. § 1158(a), and cancellation of removal and adjustment of status, 8 U.S.C. § 1229b.

        410.    Respondents in Removal Proceedings have a liberty and property interest in the

procedural protections afforded by the immigration laws and regulations, including, inter alia,

the right to file an appeal before the BIA and the right to file a motion to reopen in Immigration

Court and before the BIA, 8 U.S.C. § 1229a(c)(7).



                                                 63
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 64 of 67




        411.    The Final Rule violates the Due Process Clause because it erects an arbitrary fee

schedule that denies individuals in Removal Proceedings their rights to pursue Applications,

Motions, and Appeals.

        412.    The Final Rule violates the Due Process Clause because it denies asylum seekers

their statutory right to file defensive asylum applications in Removal Proceedings without paying

a nonwaivable fee, regardless of income.

        413.    The Final Rule violates the Due Process Clause because individuals in Removal

Proceedings will be unable to pursue relief from removal because waiver from the fees set by the

Final Rule are determined without statutory or regulatory standards, and the outcome of the

process cannot be predicted.

        414.    The Final Rule violates the Due Process Clause because individuals will be

removed from the United States based on errors in Removal Proceedings without having had

access to procedures, safeguards, and review such errors because of the fees set forth in the Final

Rule.

        415.    The Final Rule violates the Due Process Clause because individuals who have

received a collateral immigration benefit will not be able to move to reopen their Immigration

Court or BIA cases because of the fees set forth in the Final Rule.

        416.    Each of the foregoing violations is an independent and sufficient reason that the

Final Rule violates the Due Process Clause.

                                           COUNT SIX

                         The Final Rule Should Be Set Aside Because
            It Was Promulgated In Violation of the Equal Protection Clause of the
                     Fifth Amendment to the United States Constitution

        417.    Plaintiffs repeat and reallege the allegations in paragraphs 1 to 361 as though fully

set forth herein.




                                                 64
         Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 65 of 67




       418.    The Equal Protection Clause of the Fifth Amendment to the United States

Constitution (“Equal Protection Clause”) requires that persons have equal access to

administrative and judicial processes of adjudication and review.

       419.    Under the Equal Protection Clause, where liberty interests are at stake, as in

Removal Proceedings, indigency cannot be a basis for the denial of access to administrative and

judicial protections, remedies, procedures, and review.

       420.    Defendants’ Final Rule establishes a fee regime for Removal Proceedings,

including Applications, Motions, and Appeals, that conditions access to justice and to due

process, as well as Congressionally authorized protection from removal and refoulement and

access to Federal Court review, on ability to pay, in violation of the Equal Protection Clause.

       421.    Defendants’ fee waiver system—one without standards, transparency, or

oversight, and one that depends entirely on the exercise of unbridled discretion—exacerbates and

does not cure the Constitutional deficiency of the Final Rule.

       422.    Defendants’ violation of the Equal Protection Clause through the Final Rule is

knowing, intentional, and purposeful.

       423.    Defendants’ Final Rule violates the right to equal protection of members of

CHIRLA and others without ability to pay for the Applications, Motions, and Appeals that are

the subject of the Final Rule.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

       1. With respect to Counts 1–4, issue a preliminary injunction under Federal Rule of Civil

Procedure 65 or an order to stay or postpone the effective dates of the Final Rule, including the

fee changes set forth in such Final Rule, under 5 U.S.C. § 705 pending the Court’s final

adjudication of the claims herein;

       2. Declare unlawful and set aside the Final Rule in its entirety, or in the alternative with

respect to specific fee changes encompassed thereby;

                                                65
           Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 66 of 67




       3. Enjoin Defendants and all those acting in active concert with them from enforcing or

implementing the Final Rule in its entirety, or in the alternative with respect to specific rule

changes;

       4. Enter an order vacating the Final Rule in its entirety, or in the alternative with respect

to specific fee changes set forth therein;

       5. Award Plaintiffs’ counsel attorneys’ fees and costs pursuant to 28 U.S.C. § 2412, and

any other applicable statute or regulation; and

       6. Award such other and further relief in favor of Plaintiffs and against Defendants that

the Court may deem just, equitable, and proper.

Dated: December 23, 2020                 Respectfully submitted,


                                         By: /s/ Vladimir J. Semendyai
                                             Vladimir J. Semendyai

                                               Richard W. Mark
                                                   (admission pending)
                                               Joseph Evall
                                                   (admission pending)
                                               Katherine Marquart (D.C. Bar No. 1044618)
                                               Julianne L. Duran (pro hac vice forthcoming)
                                               Laura C. Mumm (D.C. Bar No. 1032245)
                                                   (admission pending)
                                               Alexandra Perloff-Giles (pro hac vice forthcoming)
                                               GIBSON, DUNN & CRUTCHER LLP
                                               200 Park Avenue
                                               New York, NY 10166-0193
                                               Tel: (212) 351-4000
                                               Fax: (212) 351-4035
                                               rmark@gibsondunn.com
                                               jevall@gibsondunn.com
                                               kmarquart@gibsondunn.com
                                               jduran@gibsondunn.com
                                               lmumm@gibsondunn.com
                                               aperloff-giles@gibsondunn.com




                                                  66
Case 1:20-cv-03812-APM Document 1 Filed 12/23/20 Page 67 of 67




                            Vladimir J. Semendyai (D.C. Bar No. 1044217)
                            GIBSON, DUNN & CRUTCHER LLP
                            1050 Connecticut Avenue, N.W.
                            Washington, DC 20036-5306
                            Tel: (202) 955-8500
                            Fax: (202) 467-0539
                            vsemendyai@gibsondunn.com

                            Anthony Moreno (pro hac vice forthcoming)
                            GIBSON, DUNN & CRUTCHER LLP
                            555 Mission Street
                            Suite 3000
                            San Francisco, CA 94105-0921
                            Tel: (415) 393-8200
                            Fax: (415) 393-8306
                            amoreno@gibsondunn.com

                            Robin Goldfaden (pro hac vice forthcoming)
                            NATIONAL IMMIGRATION LAW CENTER
                            3450 Wilshire Blvd., #108-62
                            Los Angeles, CA 90010
                            Tel: (213) 639-3900
                            Fax: (213) 639-3911
                            goldfaden@nilc.org

                            Michelle Lapointe (pro hac vice forthcoming)
                            NATIONAL IMMIGRATION LAW CENTER
                            P.O. Box 247
                            Decatur, GA 30031
                            Tel: (213) 279-2508
                            Fax: (213) 639-3911
                            lapointe@nilc.org

                            Katherine Melloy Goettel (pro hac vice
                                forthcoming)
                            Emma Winger (pro hac vice forthcoming)
                            AMERICAN IMMIGRATION COUNCIL
                            1331 G Street NW, Suite 200
                            Washington, DC 20005
                            Tel: (202) 507-7512
                            Fax: (202) 742-5619
                            kgoettel@immcouncil.org
                            kmacleod-ball@immcouncil.org
                            ewinger@immcouncil.org

                            Counsel for Plaintiffs


                              67
